   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF OREGON
   In re                                               Case No. 19-62049-tmr11
   4 Him Food Group, LLC, an Oregon                    DECLARATION OF JOHN P. STRASHEIM
   corporation, dba Cosmos Creations,                  IN SUPPORT OF FIRST-DAY PLEADINGS
                                                       (JULY 2, 2019)
                                 Debtor.


                  I, John P. Strasheim, declare pursuant to 28 U.S.C. § 1746 and state as follows:
                  1.     I am the Chief Executive officer for 4 Him Food Group, LLC, d/b/a
   Cosmos Creations (“Cosmos” or the “Debtor”), the debtor in the above-captioned chapter 11
   case.
                  2.     I am over 18 years of age. Except as otherwise stated herein, if called as a
   witness I could and would testify to the matters set forth below from my personal knowledge and
   experience and based on my review of the Debtor’s books and records.

Page 1 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                         Case 19-62049-tmr11         Doc 5     Filed 07/02/19
                       General Background and Events Leading to Chapter 11 Filing
                  3.       The business now popularly known as Cosmos Creations began doing

   business under the name “Cosmos Caramel Corn” in 2004 in the kitchen of a culinary artisan.
   After quickly becoming a local sensation, the company expanded from that kitchen to a 5,000
   square foot facility, producing over a dozen varieties of the unique caramel treat and gaining
   distribution across the state of Oregon. Attending many home shows and other consumer events,
   providing samples to attendees, Cosmos Carmel Corn developed a loyal following.
                  4.       In July 2011, finding that they could no longer manage the business,
   Cosmos’s founders sold the company to the Debtor. Since then, the business has changed
   significantly. In late 2012, the company rebranded from “Cosmos Caramel Corn” to “Cosmos
   Creations,” switched over from hand-made to automated production, and invested over $4.5M
   in equipment and processes.
                  5.       For a number of years, the Debtor’s growth strategy was highly successful.
   The company grew from a small rented space with around $300,000 in annual sales, to owned
   facilities of over 133,000 sq. ft. and sales of nearly $17 million in 2015. The company continued to
   invest and build new equipment expanding its production capabilities, as well as its internal
   processes for faster and more accurate resource planning.
                  6.       However, the Debtor was also highly dependent on two revenue streams.
   Specifically, in 2015, the large warehouse retailers Sam’s Club and Costco accounted for 70% of
   the company’s revenue.
                  7.       During this period of expansion, the Debtor developed a relationship with
   Columbia State Bank (the “Bank”). The Bank provided significant financing, including
   permanent financing for a new operating facility owned by the Debtor that was finished in late
   2015. The Bank also financed the company’s equipment, inventory, and A/R lines.
                  8.       Unfortunately, the high growth rate could not be sustained when various
   market factors unrelated to the Debtor’s business led to the loss of both Sam’s Club and Costco

Page 2 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                           Case 19-62049-tmr11        Doc 5    Filed 07/02/19
   accounts. As a result, 2016 was a significantly lower year for sales, and Cosmos was forced to
   rethink its strategy and refocus its efforts to expand its product offering and production

   capabilities beyond its flagship puffed corn products and into other areas.
                  9.      This refocus was extremely helpful in allowing the company to see some
   needed areas of change, as well as forcing it to innovate and develop new products fitting into
   different retailers and channels. Cosmos has received several certifications including Organic,
   Gluten Free, Kosher, and SQF Level 2 (i.e., the “Safe Quality Food” certification, recognized by
   the Global Food Safety Initiative). It developed a new organic product line and a popcorn line
   with both mainstream and ethnic flavors, and it is working on an all new coated nut line, to open
   up additional sales channels with new offerings. In additional, the Debtor agreed to the terms of
   new licensing agreements with very large and recognizable national brands, and it has developed
   several opportunities with private label, co-packing and joint ventures.
                  10.     In sum, the Debtor explored every revenue opportunity for which its plant
   and capabilities could be used, which led to the development of some exciting new revenue
   channels. However, it takes significant lead-time to fully develop new sales channels and new
   product lines, gain placement, and achieve revenue generation.
                  11.     Because the last 2-1/2 years were unprofitable, the Debtor borrowed
   money to try to make it through the transition to these new models. I believe we are at the point
   of profitability that we thought we would be at a year ago.
                  12.     Unfortunately, during the period of unprofitability, Cosmos was unable to
   pay back a line of credit that had been set up to produce a very large order for Costco. As a result,
   despite the previously positive relationship between the parties, the Bank began to restrict the
   Debtor’s ability to borrow. The Debtor was then forced to take out high-interest loans with a
   variety of private lenders in order to continue operating. My friends and family, as well as friends
   and family of the Debtor’s many owners, also loaned significant sums to the company.



Page 3 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                              LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11         Doc 5      Filed 07/02/19
                   13.     Although the borrowed money enabled the Debtor to continue operating,
   the company was not able to return to profitability as quickly as it had projected. As a result, a

   number of lenders threatened or began to exercise remedies, including garnishments against the
   company, which led to further operational difficulties.
                   14.     In addition, the Bank scheduled a foreclosure of the Debtor’s assets for
   July 3, 2019.
                   15.     As its struggles compounded, the company (primarily through myself)
   began speaking with various potential investors and/or acquirers. Additionally, in August 2018,
   the company engaged Armory Securities, LLC (“Armory”) as financial advisor and placement
   agent, to explore a potential sale of the business and/or debt financing transaction. Armory
   contacted numerous additional potential transaction partners.
                   16.     Among the parties who I spoke to was Dominguez Family Enterprises,
   Inc., the owner of the Juanita’s Fine Foods Inc. brand in Hood River, Oregon (collectively,
   “Juanita’s”).
                   17.     The conversations with Juanita’s progressed, and the parties eventually
   entered into an agreement pursuant to which Juanita’s agreed to purchase substantially all the
   assets of the Debtor.
                   18.     Among other things, the agreement requires the Debtor to file a chapter 11
   case and to seek approval of the contemplated sale pursuant to 11 U.S.C. § 363. The terms of the
   agreement are memorialized in a formal Asset Purchase Agreement, and are summarized in more
   detail further below.
                   19.     In anticipation of the proposed purchase, Juanita’s also loaned $2.0
   million in the aggregate to the Debtor over the past few months, and is a secured creditor in the
   amount of those loans.
   //
   //

Page 4 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                               LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                       1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                            Case 19-62049-tmr11        Doc 5    Filed 07/02/19
                                     Secured Claims and Cash Collateral Issues
                     20.        The Debtor requires, and will require, use of cash to fund its operations.

                     21.        The following parties (collectively, the “Secured Lenders”) are known
   to, or may, asserts liens against the Debtor’s cash:1


                               Creditor                   Nature of Debt       Amount Owed          Priority2
           Columbia State Bank                          Loans/Mortgage            $5,463,000            1
                                                        Business Tax
           Lane County                                                                  $846            2
                                                        Warrant
           2Loris, LLC                                  Loan                       $2,387,265           3
           Celtic Capital Corporation                   Loan                       $1,095,300           4
           Dominguez Family Enterprises, Inc.           Loans                     $2,000,000            5
           OnDeck Capital  3
                                                        Loan                        $260,000            6
           Total:                                                                 $11,206,411



                     22.        The Debtor believes that the Secured Lenders, as set forth above, are the
   only creditors that have or may have valid, perfected security interests or liens in the Debtors’
   existing cash collateral (as defined in Section 363(a) of the Bankruptcy Code) (“Cash
   Collateral”) and/or in the Debtors’ accounts, payment intangibles, and other assets that will be
   used, collected, or sold by the Debtors postpetition in the ordinary course of business.



   1
      An additional secured creditor, American Pop Corn Company, owed $140,354, holds a lien on
   certain equipment of the Debtor but not on its cash. UCC-1 financing statements have been filed
   against additional specific equipment by Wells Fargo and De Lage Laden, but the Debtor believes
   those debts have been fully paid and, in any event, they are not against Cash Collateral. Lane
   County has a secured claim for real property and personal property taxes totaling $79,601, but its
   lien does not attach to Cash Collateral. Finally, Worldwide Capital Management, Inc. and HOP
   Capital each filed UCC-1 financing statements against assets of the Debtor including cash, but
   those debts were paid in full pre-petition, and the alleged liens do not secure any remaining
   obligation.
   2
       Priority based on timing of UCC filings. The Debtor understands there are a number of
   subordination agreements among its secured creditors that may affect priority.
   3
       The UCC-1 financing statement of OnDeck Capital was filed (through agent CHCD
   Company) less than 90 days before the Petition Date and lien may be avoidable.
Page 5 –    DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                                  LEONARD LAW GROUP LLC
            OF FIRST-DAY PLEADINGS                                                          1 SW Columbia, Ste. 1010
                                                                                               Portland, Oregon 97258
                                                                                                  www.leonard-law.com

                                Case 19-62049-tmr11        Doc 5       Filed 07/02/19
                  23.     Aside from cash and Cash Collateral, the following major assets are
   available as security to the Secured Lenders:

                             a. Real Property located at 395 E. 1st Ave. and 120 W. 1st Ave.,
                                   Junction City, OR 97448. This real property is owned by the
                                   Debtor, and is valued at approximately $11 million based on a letter
                                   opinion of value dated October 12, 2018. A copy of the letter
                                   opinion is attached hereto as Exhibit A.
                             b. Inventory conservatively valued at approximately $1,164,183.62
                                   (based on cost). A copy of an inventory summary is attached hereto
                                   as Exhibit B.4
                             c. Equipment valued at approximately $1,646,575 (forced liquidation
                                   value) based on an appraisal dated September 4, 2018. A copy of
                                   the equipment appraisal is attached hereto as Exhibit C.5
                  24.     The Debtor’s accounts receivable has an aggregate face value of
   $1,343,493.13, of which the Debtor estimates approximately 90% ($1,209,143.81) should be
   collectible. A copy of an A/R aging report is attached hereto as Exhibit D.
                  25.     As of the Petition Date, the Debtors also have cash in the amount of
   $2,800.
                  26.     The aggregate value of these assets (collectively, the “Collateral”) is
   approximately $15.03 million.
                  27.     The Debtor has an immediate need to use Cash Collateral to continue
   operating their business in an orderly manner, make payroll and other ordinary course postpetition
   operating expenses, and satisfy their general working capital and operational needs including


   4
     A full inventory is not being attached to this public filing because it contains sensitive price
   information.
   5
     Approximately 15 pages of photographs appended to the appraisal have been omitted to save on
   printing/service costs. Debtor’s counsel will gladly provide copies to interested parties.
Page 6 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11         Doc 5     Filed 07/02/19
   payments to material and ingredient suppliers, shippers, transportation and packaging, utilities,
   and other ordinary business costs.

                   28.     The Debtor proposes to use Cash Collateral in the amount of $962,967
   over the period commencing July 2, 2018, through August 31, 2018.
                   29.     In the absence of authority to use Cash Collateral, the Debtor would have
   to restrict or more likely terminate its business operations to the detriment of all parties in interest,
   including the Secured Lenders and all other creditors.
                   30.     The disruption or termination of business operations would have a
   profound adverse effect on the value of the Debtor’s business as a going concern. The harm would
   be both immediate and irreparable.
                   31.     The Debtor proposes to provide replacement liens to the Secured Lenders
   equal to the amounts of Cash Collateral spent. As shown in the Budget, the Debtor’s cash position
   is remaining steady in value. Accordingly, the Secured Lenders will be adequately protected by
   replacement liens.
                   32.     In addition, the Secured Lenders will be further protected by an equity
   cushion in property of the Debtor.
                   33.     As set forth above, the aggregate value of the Collateral is approximately
   $15.03 million and, assuming the Secured Lenders’ claims are all valid and their liens are not
   subject to avoidance, the total amount of the debt secured by liens in cash is $11,206,411.
   Additionally, there are several secured creditors (American Pop Corn and Lane County) with
   apparently valid liens in specific non-cash collateral totaling $219,996. Accordingly, considering
   the other non-cash secured creditors, Secured Lenders have at least $3.6 million in equity in the
   Collateral (i.e., 32% more than the amount they are owed; or 24% of the value of the Collateral).
                   34.     This equity cushion provides additional adequate protection to the
   Secured Lenders. Although a portion of the Cash Collateral will be consumed in the course of the
   Debtor’s business operations there will continue to be substantial equity in the Collateral.

Page 7 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                                 LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                         1 SW Columbia, Ste. 1010
                                                                                             Portland, Oregon 97258
                                                                                                www.leonard-law.com

                           Case 19-62049-tmr11          Doc 5     Filed 07/02/19
           The Debtor’s Workforce, Operations, and Prepetition Wage and Related Obligations
                    35.   The Debtor has approximately 59 employees, of whom 52 are employed on

   a full-time basis.
                    36.   The Debtor has no union employees.
                    37.   For 2018, revenues for the Debtor’s operations totaled approximately
   $7,915,000. Revenues for the first six months of 2019 totaled approximately $3,300,000.
                    38.   Employees are paid every second Friday for two weeks’ work, paid one
   week in arrears. In other words, on every other Friday, employees are paid for their work during
   the second and third week prior to the payday, with their work for the five days of the payday week
   paid at the following payday.
                    39.   As of the Petition Date, the Debtor estimates its accrued and unpaid payroll
   for prepetition services of employees is $72,441, consisting of the following:
                              a. $52,564 in wages to be paid to employees;
                              b. $1,020 to be paid to third parties (child support, garnishments);
                              c. $18,573 in payroll taxes; and
                              d. $284 for payroll services.
                    40.   The Debtor seeks authority to pay these prepetition payroll obligations on
   July 12, 2019.
                    41.   Not included in the above amounts are prepetition back pay and
   commissions owed to four employees which obligations, in each case, in the aggregate, exceed the
   Section 507(a)(4) and (5) statutory limits of $13,650. The Debtor seeks authority to pay such
   amounts, but only up to the statutory cap.
                    42.   In addition, the Debtor seeks to honor any prepetition checks that were
   issued to employees prepetition, but which did not clear the Debtors’ bank accounts prior to the
   Chapter 11 filing.



Page 8 –    DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
            OF FIRST-DAY PLEADINGS                                                    1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                          Case 19-62049-tmr11         Doc 5      Filed 07/02/19
                   43.    As noted above, the Debtor’s books and records indicate that four
   individuals’ prepetition wages and benefits exceed the Section 507(a)(4) and (5) statutory limits

   of $13,650. The Debtor shall not pay any one employee more than $13,650 for prepetition wages
   and benefits.
                   44.    The Debtor maintains the following employee benefit plans and incur
   estimated monthly contributions and expenses as set forth below:

                           Medical and Prescription Insurance -          $19,043.00

                           FSA                                   -       $758.86

                           COBRA Admin                           -       $85.00

                           Dental Insurance                      -       $1,404.00

                           Vision Insurance                      -       $261.00

                           Life Insurance                        -       $665.00

                           SAIF/Worker’s Comp Insurance          -       $2,400.00
                   45.    All benefits have been paid through the end of June 2019, and 401k
   contributions for the month of June were made at the June 28, 2019 payroll.
                   46.    The Debtor seeks authority to continue to provide these programs in
   existence prior to the Petition Date and to pay all amounts due as such amounts come due in the
   ordinary course, including amounts accrued on account of prepetition employee service.
                   47.    In addition, the Debtor reimburses employees in the ordinary course for
   necessary business and travel expenses. The outstanding amounts of such expenses as of the
   Petition Date are unknown at this time, but believed to be quite small. Expense reimbursements
   typically are around $3,000 per month.
                   48.    As a necessary corollary to payment of prepetition wage obligations, the
   Debtor further seeks authority to pay any and all local, state, and federal withholding and payroll
   related taxes relating to prepetition periods and postpetition periods relating to the Debtors’
   employees.

Page 9 –   DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
           OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11         Doc 5    Filed 07/02/19
                 49.      The Debtor’s ability to maintain its existing business operations and
  successfully sell its assets for the highest possible price is dependent upon the continued service

  of its workforce, who in many instances include unique knowledge of specialized equipment and
  systems. The Debtor’s employees also perform managerial, clerical, manufacturing, packaging,
  security, quality control, and transportation duties. The services of these employees are critical to
  Debtor’s ongoing business and the fulfillment of purchase orders.
                 50.      If the Debtor fails to pay its prepetition obligations or to continue
  employee benefits, employees will suffer significant hardship, and may be unable to meet their
  personal living expenses. Such a result would obviously have a negative impact on employee
  morale and would likely result in unmanageable turnover and loss. The Debtor must demonstrate
  its ability to continue paying their employees and providing those benefits that have been
  promised to them as a condition of their employment with the Debtor.
                 51.      The Debtor thus seeks to continue the regular payment of wages, salaries,
  and employment-related benefits and expenses as they come due in the ordinary course,
  including those payroll expenses that were incurred prepetition but which come due for payment
  postpetition. The Debtor believes the timely payment of these payroll expenses is necessary and
  desirable to maximize the value of the Debtor’s assets, and that such payments are therefore in
  the best interests of creditors and the estate.
                 52.      If the Debtor is unable to pay its obligations to employees, the sale of the
  Debtor’s assets contemplated in this case may not be able to proceed, in which case the value of
  the Debtor’s business might no longer be its going concern value, but a much lower liquidation
  value.
                       The Debtor’s Bank Accounts and Cash Management System
                 53.      As of the Petition Date, the Debtor maintained four (4) bank accounts, of
  which it primarily uses only one.



Page 10 – DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                                LEONARD LAW GROUP LLC
          OF FIRST-DAY PLEADINGS                                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                          Case 19-62049-tmr11         Doc 5     Filed 07/02/19
                     54.   The Debtor’s principal bank account, through which it handles operations
  and payroll, is Summit Bank Business Interest Account xxxx6702 (the “Summit Account”). In

  the ordinary course of its operations, the Debtor deposits its receipts into the Summit Account,
  and also uses that account to pay its necessary business expenses. The Summit Account handles
  essentially all of the Debtor’s business transactions.
                     55.   Summit Bank is a collateralized depository institution authorized by the
  Office of the United States Trustee (the “U.S. Trustee”).
                     56.   The Debtor also maintains a merchant account (Columbia Bank Small
  Business Product xxxx1135), through which it processes credit card payments relating to Internet
  orders of products directly from the company. This account does not typically maintain a balance
  and the Debtor intends to close it and replace it with an account at a U.S. Trustee-authorized
  depository.
                     57.   In addition, the Debtor has accounts at US Bank (Silver Business Checking
  xxxx8527) and Columbia Bank (Commercial Business Checking xxxx0913) which are no longer
  used. The Debtor will close those accounts. The Debtor also closed accounts at Columbia Bank
  (Small Business Product xxxx1077) and Summit Bank (Business interest account xxxx3303)
  earlier in 2019.
                     58.   The Debtor utilizes customized correspondence and business forms,
  including, but not limited to, checks, letterhead, envelopes, promotional materials, and other
  forms.
                     59.   It is important that the Debtor be authorized to continue using the Existing
  Bank Account. If the Debtor were required to close the Summit Account and open a new bank
  account, disruption, confusion, and delayed payments would result. This, in turn, would strain
  the Debtor’s relationships with its suppliers, vendors, and employees. The administrative burden
  of overseeing such a transition also would place an unnecessary burden on the Debtor.



Page 11 – DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                              LEONARD LAW GROUP LLC
          OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                           Case 19-62049-tmr11        Doc 5     Filed 07/02/19
                 60.     The Debtor believes there are few outstanding prepetition checks that
  have not been deposited and honored as of the Petition Date. The Debtor understands that

  Summit Bank will not be able to honor such checks, to the extent they had not cleared by the time
  of the company’s filing.
                 61.     Similarly, if the Debtor were required to create new Business Forms, it
  would be required to expend significant estate resources, and delays would inevitably result,
  without any commensurate benefit to any party in interest.
                                                Utilities
                 62.     As an active manufacturer, the Debtor uses significant quantities of
  electricity, natural gas, water, and other utilities (the “Utility Services”) from a number of
  utility companies (the “Utility Companies”). The Utility Companies include Comcast (which
  provides telephone and internet service), Verizon (cell phones), the City of Junction City
  (water/sewage/garbage), NW Natural Gas (gas), and Pacific Power (electricity).
                 63.     The Debtor’s typical combined Utility Services total approximately
  $14,161.43 per month in the aggregate. A list of the Utility Companies providing services to the
  Debtors and the average monthly cost of each is attached hereto as Exhibit E.
                 64.     The Utility Services are essential to the Debtors’ operations. If the Utility
  Companies were to terminate Utility Services, the Debtors will be unable to the continue their
  operations.
                                Proposed Sale of the Debtor’s Assets
                 65.     As noted above, the Debtor has entered into an Asset Purchase
  Agreement, pursuant to which the Debtor has agreed to sell substantially all its assets, pursuant
  to 11 U.S.C. § 363, to an entity to be established by Juanita’s to run the Cosmos business.
                 66.     The basic terms of the agreement are as follows:
                             e. The entity to be established by Juanita’s to run the Cosmos
                                business shall purchase, and the Debtor shall sell, substantially all

Page 12 – DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                              LEONARD LAW GROUP LLC
          OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                         Case 19-62049-tmr11         Doc 5     Filed 07/02/19
                                  the assets of the Debtor, including among other things its real
                                  property, IP, equipment, vehicles, inventory, accounts receivable,

                                  and goodwill, but not cash.
                              f. The consideration to be paid for the purchased assets shall be the
                                  sum of (a) $9,000,000, plus (b) the book value of the Debtor’s
                                  usable and non-obsolete inventory, plus (c) the book value of the
                                  Debtor’s current accounts receivable for sales of inventory by the
                                  Debtor not more than 60 days prior to the closing.
                              g. Juanita’s will credit bid the amount of its secured debt against the
                                  purchase price.
                              h. The amount paid will be subject to various additional adjustments.
                              i. The sale agreement is contingent on an additional agreement or
                                  agreements pursuant to which (i) a new company, owned by
                                  existing unsecured lenders to the Debtor and possibly others, shall
                                  receive a 20% equity interest in the purchaser, and (ii) the new
                                  company and Juanita’s shall each have the option to purchase the
                                  others’ interests in the future pursuant to an agreed-upon
                                  structure.
                  67.     The sale, including the related agreements among the parties, will be
  subject to approval by the Bankruptcy Court in the form of a sale order and/or a confirmed
  chapter 11 plan.
                  68.     The terms and conditions of the proposed sale will be described in far
  greater detail in a sale motion, to be filed as soon as possible.
                  69.     While Cosmos believes the proposed sale represents fair value for the
  Debtor’s assets, the sale procedures will provide an opportunity for further marketing of the



Page 13 – DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                              LEONARD LAW GROUP LLC
          OF FIRST-DAY PLEADINGS                                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                          Case 19-62049-tmr11          Doc 5     Filed 07/02/19
  assets and potential overbids. Parties other than Juanita’s have expressed interest in the Debtor’s
  assets, and we are hopeful such parties will submit additional bids and an auction will be held.

                 I declare under penalty of perjury under the laws of the United States of America
  and the State of Oregon that the foregoing is true and correct.
                 DATED July 2, 2019, in Keizer, Oregon.

                                                         /s/ John P. Strasheim
                                                        John P. Strasheim




Page 14 – DECLARATION OF JOHN P. STRASHEIM IN SUPPORT                             LEONARD LAW GROUP LLC
          OF FIRST-DAY PLEADINGS                                                      1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                         Case 19-62049-tmr11         Doc 5    Filed 07/02/19
                                               EXHIBIT A
                                               Page 1 of 3
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT A
                                               Page 2 of 3
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT A
                                               Page 3 of 3
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
CURRENT INVENTORY

Row Labels        Sum of Total Cost
Finsished Goods    $      160,505.46
Packaging          $      684,115.87
Raw Materials      $      318,289.95
Work in Process    $        1,272.34
Grand Total        $   1,164,183.62




                                                                       EXHIBIT B
                                                                       Page 1 of 1
                        Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 1 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 2 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 3 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 4 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 5 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 6 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 7 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 8 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 9 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 10 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 11 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 12 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 13 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 14 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 15 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 16 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 17 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 18 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 19 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 20 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 21 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 22 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 23 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 24 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 25 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 26 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 27 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
                                               EXHIBIT C
                                               Page 28 of 28
Case 19-62049-tmr11   Doc 5   Filed 07/02/19
Name                           Name2                           Country
                                                                    Eff Date     Invoice #        Original Amt       Balance Due      Due Date         Current         > 30 Days         > 60 Days         > 90 Days         > 120 Days
138 FOODS INC                  138 FOODS INC                   USA    20171121            27329   $      2,580.00    $      2,580.00    20171221   $         -     $           -     $           -     $           -     $         2,580.00
138 FOODS INC                  138 FOODS INC                   USA    20180207            28109   $      1,830.00    $      1,830.00    20180309   $         -     $           -     $           -     $           -     $         1,830.00
BEALL'S DEPARTMENT STORES      BEALL'S DEPARTMENT STORES       USA    20190429            33840   $      1,080.00    $      1,080.00    20190529   $         -     $      1,080.00   $           -     $           -     $              -
BI-MART CORPORATION            BI-MART                         USA    20190522            34143   $      5,892.48    $      5,892.48    20190621   $         -     $      5,892.48   $           -     $           -     $              -
BULK BARN                      BULK BARN                       CAN    20190620            34352   $      1,440.00    $      1,440.00    20190720   $    1,440.00   $           -     $           -     $           -     $              -
BURLINGTON STORES INC.         BURLINGTON STORES               USA    20180814            30534   $         900.00   $        377.50    20181013   $         -     $           -     $           -     $           -     $           377.50
BYJ & COMPANY                  BYJ & COMPANY                   USA    20190619            34350   $      2,188.80    $      2,188.80    20190719   $    2,188.80   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20160628            22055   $      2,781.60    $        632.80    20160628   $         -     $           -     $           -     $           -     $           632.80
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20160801            22263   $      6,885.60    $      2,749.53    20160801   $         -     $           -     $           -     $           -     $         2,749.53
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20160929            22674   $      4,609.92    $      2,206.32    20160929   $         -     $           -     $           -     $           -     $         2,206.32
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222   23407SHORT       $            -     $        290.40    20170222   $         -     $           -     $           -     $           -     $           290.40
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222          100013    $            -     $        150.00    20170222   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222          100014    $            -     $        150.00    20170222   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222          100015    $            -     $        150.00    20170222   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222          100017    $            -     $         20.00    20170222   $         -     $           -     $           -     $           -     $            20.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170222          100018    $            -     $        150.00    20170222   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170411   296207888-       $            -     $        210.00    20170411   $         -     $           -     $           -     $           -     $           210.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170411          100021    $            -     $        150.00    20170411   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170411          100022    $            -     $        150.00    20170411   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170522            24632   $      2,752.80    $        406.60    20170522   $         -     $           -     $           -     $           -     $           406.60
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170512          100025    $            -     $        150.00    20170512   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170512          100026    $            -     $         20.00    20170512   $         -     $           -     $           -     $           -     $            20.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170512          100027    $            -     $        150.00    20170512   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170614          100028    $            -     $        150.00    20170614   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170614          100029    $            -     $         40.00    20170614   $         -     $           -     $           -     $           -     $            40.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170614          100031    $            -     $        150.00    20170614   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170614          100033    $            -     $        150.00    20170614   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20170824            26111   $      3,189.12    $        730.72    20170824   $         -     $           -     $           -     $           -     $           730.72
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20171003   127506R          $            -     $        126.60    20171003   $         -     $           -     $           -     $           -     $           126.60
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20171003          100035    $            -     $        150.00    20171003   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20171114          102717    $            -     $        150.00    20171114   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20171114          102317    $            -     $        150.00    20171114   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20171114   694-102317       $            -     $        150.00    20171114   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501          100043    $            -     $        440.64    20180531   $         -     $           -     $           -     $           -     $           440.64
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   134620R          $            -     $        261.84    20180531   $         -     $           -     $           -     $           -     $           261.84
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   138057R          $            -     $        114.00    20180531   $         -     $           -     $           -     $           -     $           114.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   138058R          $            -     $         36.24    20180531   $         -     $           -     $           -     $           -     $            36.24
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   IQ00888823       $            -     $         20.00    20180531   $         -     $           -     $           -     $           -     $            20.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   IQ888823         $            -     $         80.00    20180531   $         -     $           -     $           -     $           -     $            80.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180501   NSG042018        $            -     $         99.10    20180531   $         -     $           -     $           -     $           -     $            99.10
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180711            30065   $      2,780.40    $        303.36    20180810   $         -     $           -     $           -     $           -     $           303.36
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180713   129148888-       $            -     $        461.52    20180812   $         -     $           -     $           -     $           -     $           461.52
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180813          100047    $            -     $        500.94    20180912   $         -     $           -     $           -     $           -     $           500.94
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180813   IQ00888373       $            -     $        150.00    20180912   $         -     $           -     $           -     $           -     $           150.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180813            71718   $            -     $        200.00    20180912   $         -     $           -     $           -     $           -     $           200.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20180813            72418   $            -     $         40.00    20180912   $         -     $           -     $           -     $           -     $            40.00
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20181002            31127   $      3,175.44    $         75.60    20181101   $         -     $           -     $           -     $           -     $            75.60
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610       122518183    $            -     $        149.80    20190610   $      149.80   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610       142326183    $            -     $           2.64   20190610   $        2.64   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610       152043183    $            -     $         70.62    20190610   $       70.62   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610   NSG041518        $            -     $         38.75    20190610   $       38.75   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610   NDG102018        $            -     $         99.10    20190610   $       99.10   $           -     $           -     $           -     $              -
C&S WHOLESALE GROCERS          C&S WHOLESALE GROCERS           USA    20190610       219251183    $            -     $         79.20    20190710   $       79.20   $           -     $           -     $           -     $              -
CORE-MARK INTERNATIONAL        CORE-MARK INTERNATIONAL         USA    20190108   LD20180600       $            -     $        500.00    20190207   $         -     $           -     $           -     $           -     $           500.00
CORE-MARK INTERNATIONAL        CORE-MARK INTERNATIONAL         USA    20190108   LD20181000       $            -     $        500.00    20190207   $         -     $           -     $           -     $           -     $           500.00
CORE-MARK INTERNATIONAL        CORE-MARK INTERNATIONAL         USA    20190312   65-MKT1022       $            -     $        500.00    20190411   $         -     $           -     $           -     $        500.00   $              -
CORE-MARK INTERNATIONAL        CORE-MARK INTERNATIONAL         USA    20190429   71-020011        $            -     $      1,000.00    20190529   $         -     $      1,000.00   $           -     $           -     $              -
CORE-MARK INTERNATIONAL        CORE-MARK INTERNATIONAL         USA    20190610            34305   $      1,314.72    $      1,314.72    20190710   $    1,314.72   $           -     $           -     $           -     $              -
COST PLUS WORLD MARKET         COST PLUS #901- STOCKTON        USA    20190405            33559   $      2,073.60    $      2,073.60    20190505   $         -     $           -     $      2,073.60   $           -     $              -
COST PLUS WORLD MARKET         COST PLUS #901- STOCKTON        USA    20190405            33560   $      8,064.00    $      8,064.00    20190505   $         -     $           -     $      8,064.00   $           -     $              -
COST PLUS WORLD MARKET         COST PLUS #909-VIRGINIA         USA    20190409            33613   $      1,324.80    $      1,324.80    20190509   $         -     $           -     $      1,324.80   $           -     $              -
COST PLUS WORLD MARKET         COST PLUS #909-VIRGINIA         USA    20190409            33614   $      1,574.40    $      1,574.40    20190509   $         -     $           -     $      1,574.40   $           -     $              -
COST PLUS WORLD MARKET         COST PLUS #909-VIRGINIA         USA    20190409            33615   $      5,126.40    $      5,126.40    20190509   $         -     $           -     $      5,126.40   $           -     $              -
COSTCO                         COSTCO ECOMMERCE                USA    20181008            31199   $         631.84   $        338.48    20181107   $         -     $           -     $           -     $           -     $           338.48
COSTCO                         COSTCO MIRA LOMA DRY            USA    20190415            33692   $     41,655.60    $     41,655.60    20190515   $         -     $           -     $     41,655.60   $           -     $              -
CROWN PACIFIC FINE FOODS       CROWN PACIFIC                   USA    20181022          480592    $            -     $        791.39    20181121   $         -     $           -     $           -     $           -     $           791.39
CROWN PACIFIC FINE FOODS       CROWN PACIFIC                   USA    20190419             6845   $            -     $         20.35    20190519   $         -     $           -     $         20.35   $           -     $              -
CROWN PACIFIC FINE FOODS       CROWN PACIFIC                   USA    20190523            34157   $      1,873.74    $      1,873.74    20190622   $         -     $      1,873.74   $           -     $           -     $              -
CROWN PACIFIC FINE FOODS       CROWN PACIFIC                   USA    20190611            34326   $      1,713.60    $      1,713.60    20190711   $    1,713.60   $           -     $           -     $           -     $              -
DPI SPECIALTY FOODS            DPI NW EAST BLDG                USA    20190110            32801   $         979.20   $        979.20    20190209   $         -     $           -     $           -     $           -     $           979.20
DPI SPECIALTY FOODS            DPI NW EAST BLDG                USA    20190325            33460   $         244.80   $        244.80    20190424   $         -     $           -     $           -     $        244.80   $              -
DPI SPECIALTY FOODS            DPI NW EAST BLDG                USA    20190418            33737   $         408.00   $        408.00    20190518   $         -     $           -     $        408.00   $           -     $              -
DPI SPECIALTY FOODS            DPI NW EAST BLDG                USA    20190531            34188   $      1,142.40    $      1,142.40    20190630   $    1,142.40   $           -     $           -     $           -     $              -
ECO-WIRE INVESTMENTS LTD       ECO-WIRE INVESTMENTS LTD        ISR    20190325            33462   $      5,587.20    $      5,587.20    20190325   $         -     $           -     $           -     $      5,587.20   $              -
EVERS HEILIG INC
FAREWAY STORES
FTFM DISTIBUTION CENTER
                               EVERS HEILIG INC
                               FAREWAY STORES
                               FRESH THYME
                                                               USA
                                                               USA
                                                               USA
                                                                      20180626
                                                                      20190618
                                                                      20190617
                                                                                          29868
                                                                                          34346
                                                                                          34341
                                                                                                  $
                                                                                                  $
                                                                                                  $
                                                                                                         2,138.40
                                                                                                        25,171.20
                                                                                                        14,636.16
                                                                                                                     $
                                                                                                                     $
                                                                                                                     $
                                                                                                                            1,726.02
                                                                                                                           25,171.20
                                                                                                                           14,636.16
                                                                                                                                        20180726
                                                                                                                                        20190718
                                                                                                                                        20190717
                                                                                                                                                   $
                                                                                                                                                   $
                                                                                                                                                   $
                                                                                                                                                             -
                                                                                                                                                       25,171.20
                                                                                                                                                       14,636.16
                                                                                                                                                                   $
                                                                                                                                                                   $
                                                                                                                                                                   $
                                                                                                                                                                               -
                                                                                                                                                                               -
                                                                                                                                                                               -
                                                                                                                                                                                     $
                                                                                                                                                                                     $
                                                                                                                                                                                     $
                                                                                                                                                                                                 -
                                                                                                                                                                                                 -
                                                                                                                                                                                                 -
                                                                                                                                                                                                       $
                                                                                                                                                                                                       $
                                                                                                                                                                                                       $
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                         $
                                                                                                                                                                                                                         $
                                                                                                                                                                                                                         $
                                                                                                                                                                                                                                   1,726.02
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                              EXHIBIT D
                                                                                                                                                                                                                                              Page 1 of 7
FTFM DISTIBUTION CENTER        FRESH THYME                     USA    20190617            34342   $     13,132.80    $     13,132.80    20190717   $   13,132.80   $           -     $           -     $           -     $              -
GROCERY OUTLET INC             GROCERY OUTLET WHSE 95          USA    20190520            34108   $     32,400.00    $     32,400.00    20190619   $         -     $     32,400.00   $           -     $           -     $              -
H-E-B PROCUREMENT ACCOUNTING   SAN MARCOS HHB RETAIL SUPPORT   USA    20190523            34154   $      6,566.40    $      6,566.40    20190622   $         -     $      6,566.40   $           -     $           -     $              -
H-E-B PROCUREMENT ACCOUNTING   SAN MARCOS HHB RETAIL SUPPORT   USA    20190607            34290   $     12,038.40    $     12,038.40    20190707   $   12,038.40   $           -     $           -     $           -     $              -

                                                                                                  Case 19-62049-tmr11                                  Doc 5              Filed 07/02/19
H-E-B PROCUREMENT ACCOUNTING   SAN MARCOS HHB RETAIL SUPPORT    USA   20190607             34291   $    4,377.60   $    4,377.60   20190707   $    4,377.60   $         -     $         -     $      -     $         -
H-E-B PROCUREMENT ACCOUNTING   SAN MARCOS HHB RETAIL SUPPORT    USA   20190607             34292   $    5,472.00   $    5,472.00   20190707   $    5,472.00   $         -     $         -     $      -     $         -
HAPPY GROSS                    HAPPY GROSS LLC                  USA   20190506             33896   $    1,687.08   $    1,687.08   20190506   $         -     $    1,687.08   $         -     $      -     $         -
HARRIS TEETER INC              HARRIS TEETER- GREENSBORO DIST   USA   20190514             34053   $   11,160.00   $   11,160.00   20190613   $         -     $   11,160.00   $         -     $      -     $         -
HARRIS TEETER INC              HARRIS TEETER- GREENSBORO DIST   USA   20190607             34293   $    8,928.00   $    8,928.00   20190707   $    8,928.00   $         -     $         -     $      -     $         -
HERE TODAY LLC                 HERE TODAY - GO WAREHOUSE        USA   20180508             29073   $    7,881.60   $    7,881.60   20180607   $         -     $         -     $         -     $      -     $    7,881.60
INVISIBLE SUN KNOXVILLE        UNCLE LEM'S OUTFITTERS           USA   20190124             32907   $       96.00   $       96.00   20190124   $         -     $         -     $         -     $      -     $       96.00
INVISIBLE SUN KNOXVILLE        UNCLE LEM'S OUTFITTERS           USA   20190425             33805   $      168.00   $      168.00   20190425   $         -     $         -     $      168.00   $      -     $         -
JERRYS HOME IMPROVEMENT        JERRYS HOME IMPROVEMENT DC       USA   20190515             34074   $    1,600.00   $    1,600.00   20190629   $         -     $    1,600.00   $         -     $      -     $         -
JERRYS HOME IMPROVEMENT        JERRYS HOME IMPROVEMENT DC       USA   20190515             34075   $    1,600.00   $    1,600.00   20190629   $         -     $    1,600.00   $         -     $      -     $         -
JERRYS HOME IMPROVEMENT        JERRYS HOME IMPROVEMENT DC       USA   20190610             34315   $      205.80   $      205.80   20190725   $      205.80   $         -     $         -     $      -     $         -
JERRYS HOME IMPROVEMENT        JERRYS HOME IMPROVEMENT DC       USA   20190610             34316   $      191.10   $      191.10   20190725   $      191.10   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - ELKTON FL #01             USA   20181009   30635IA           $         -     $      590.34   20181009   $         -     $         -     $         -     $      -     $      590.34
KEHE DISTRIBUTORS              KEHE - PORTLAND OR #25           USA   20181009   AQ84482           $         -     $    3,818.88   20181009   $         -     $         -     $         -     $      -     $    3,818.88
KEHE DISTRIBUTORS              KEHE - FLOWER MOUND #42          USA   20181206   H105715           $         -     $    1,050.00   20181206   $         -     $         -     $         -     $      -     $    1,050.00
KEHE DISTRIBUTORS              KEHE - AURORA CO #12             USA   20190529           34173     $    1,468.80   $    1,468.80   20190628   $    1,468.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - ELKTON FL #01             USA   20190531           34181     $    2,764.80   $    2,764.80   20190630   $    2,764.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - ELKTON FL #01             USA   20190531           34182     $    2,080.80   $    2,080.80   20190630   $    2,080.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - FLOWER MOUND #42          USA   20190603           34263     $    1,036.80   $    1,036.80   20190703   $    1,036.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - PORTLAND OR #25           USA   20190603           34264     $   19,420.80   $   19,420.80   20190703   $   19,420.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - ELKTON FL #01             USA   20190603           34265     $    2,617.92   $    2,617.92   20190703   $    2,617.92   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - STOCKTON #33              USA   20190606           34277     $   14,100.48   $   14,100.48   20190706   $   14,100.48   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - CHINO B (LOS) #37         USA   20190607           34288     $   16,564.80   $   16,564.80   20190707   $   16,564.80   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - STOCKTON #33              USA   20190617           34340     $    1,089.60   $    1,089.60   20190717   $    1,089.60   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - ROMEOVILLE IL #18         USA   20190619           34347     $    2,903.04   $    2,903.04   20190719   $    2,903.04   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - PORTLAND OR #25           USA   20190619           34348     $    5,562.72   $    5,562.72   20190719   $    5,562.72   $         -     $         -     $      -     $         -
KEHE DISTRIBUTORS              KEHE - BREINIGSVILLE PA #15      USA   20190620           34363     $    1,451.52   $    1,451.52   20190720   $    1,451.52   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181130   491-G1811         $         -     $      887.76   20181230   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5232    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5233    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5278    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5279    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5280    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20181227             5281    $         -     $      887.76   20190126   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             5368    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             5369    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             5370    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             5371    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             7370    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             7395    $         -     $      887.26   20190114   $         -     $         -     $         -     $      -     $      887.26
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190114             7396    $         -     $      887.76   20190114   $         -     $         -     $         -     $      -     $      887.76
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190125           32914     $   29,592.00   $   29,592.00   20190224   $         -     $         -     $         -     $      -     $   29,592.00
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190219   RASC08324         $         -     $      754.27   20190321   $         -     $         -     $         -     $      -     $      754.27
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190327           33472     $   29,592.00   $   29,592.00   20190426   $         -     $         -     $   29,592.00   $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190424           33770     $    4,665.60   $    4,665.60   20190524   $         -     $         -     $    4,665.60   $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190502           33861     $   29,592.00   $   29,592.00   20190601   $         -     $   29,592.00   $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190507           33992     $   29,592.00   $   29,592.00   20190606   $         -     $   29,592.00   $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190508           33999     $   29,592.00   $   29,592.00   20190607   $         -     $   29,592.00   $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190531           34187     $   29,592.00   $   29,592.00   20190630   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190531           34189     $   29,592.00   $   29,592.00   20190630   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190603           34267     $   29,592.00   $   29,592.00   20190703   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190604           34270     $   29,592.00   $   29,592.00   20190704   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190605           34275     $   29,592.00   $   29,592.00   20190705   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190605           34276     $   29,592.00   $   29,592.00   20190705   $   29,592.00   $         -     $         -     $      -     $         -
KROGER (KRG LLC)               KROGER (KRG LLC)                 USA   20190606           34279     $   29,592.00   $   29,592.00   20190706   $   29,592.00   $         -     $         -     $      -     $         -
LEO GRAY                       LEO GRAY                         USA   20190502           33860     $      108.00   $      108.00   20190601   $         -     $      108.00   $         -     $      -     $         -
LEO GRAY                       LEO GRAY                         USA   20190613           34336     $       72.00   $       72.00   20190713   $       72.00   $         -     $         -     $      -     $         -
LIBERTY PROCUREMENT CO INC     CHRISTMAS TREE SHOPS #7651       USA   20190603           34268     $    4,752.00   $    4,752.00   20190703   $    4,752.00   $         -     $         -     $      -     $         -
LIBERTY PROCUREMENT CO INC     CHRISTMAS TREE SHOPS #7650       USA   20190607           34289     $    5,760.00   $    5,760.00   20190707   $    5,760.00   $         -     $         -     $      -     $         -
MALLARD PROPERTIES             MALLARD PROPERTIES               USA   20190528           34170     $      192.00   $      192.00   20190528   $      192.00   $         -     $         -     $      -     $         -
MARKETING - CBSLF              MARKETING - CBSLF                USA   20181024           28363     $         -     $      960.00   20181223   $         -     $         -     $         -     $      -     $      960.00
MARKETING - CBSLF              SHAE CRABTREE                    USA   20181030           31657     $      120.00   $      108.00   20181229   $         -     $         -     $         -     $      -     $      108.00
MARKETING - CBSLF              PRAIRIE MOUNTAIN SCHOOL          USA   20190531           34190     $      960.00   $      960.00   20190730   $      960.00   $         -     $         -     $      -     $         -
MARKETING - CBSLF - MISSIONS   YOUTH FOR CHRIST                 USA   20190530           34180     $      960.00   $      960.00   20190530   $      960.00   $         -     $         -     $      -     $         -
MCLANE COMPANY INC             MCLANE CAROLINA                  USA   20190211   32858C1           $         -     $      496.80   20190313   $         -     $         -     $         -     $      -     $      496.80
MCLANE COMPANY INC             MCLANE SOUTHWEST                 USA   20190219   32853C1           $         -     $    1,821.60   20190321   $         -     $         -     $         -     $      -     $    1,821.60
MCLANE COMPANY INC             MCLANE CAROLINA                  USA   20190226   32971C2           $         -     $      119.52   20190226   $         -     $         -     $         -     $   119.52   $         -
MCLANE COMPANY INC             MCLANE PENNSYLVANIA              USA   20190226   32974C2           $         -     $      358.56   20190226   $         -     $         -     $         -     $   358.56   $         -
MCLANE COMPANY INC             MCLANE MIDWEST                   USA   20190304   32855C1           $         -     $      662.40   20190304   $         -     $         -     $         -     $   662.40   $         -
MCLANE COMPANY INC             MCLANE NORTHEAST                 USA   20190327   32651C1A          $         -     $      496.80   20190426   $         -     $         -     $      496.80   $      -     $         -
MCLANE COMPANY INC             MCLANE OCALA                     USA   20190521           34139     $    1,314.72   $    1,314.72   20190620   $         -     $    1,314.72   $         -     $      -     $         -
MCLANE COMPANY INC             MCLANE SO. CALIFORNIA            USA   20190521           34140     $    2,629.44   $    2,629.44   20190620   $         -     $    2,629.44   $         -     $      -     $         -
MCLANE COMPANY INC             MCLANE MID-ATLANTIC              USA   20190604           34271     $    1,314.72   $    1,314.72   20190704   $    1,314.72   $         -     $         -     $      -     $         -
MCLANE COMPANY INC             MCLANE SUNWEST                   USA   20190613   34133C1           $         -     $       26.19   20190713   $       26.19   $         -     $         -     $      -     $         -
MCLANE COMPANY INC             MCLANE SUNWEST                   USA   20190613   34133C2           $         -     $        4.98   20190713   $        4.98   $         -     $         -     $      -     $         -
MCLANE COMPANY INC
MCLANE COMPANY INC
MCLANE COMPANY INC
                               MCLANE NE/CONCORD
                               MCLANE SOUTHWEST
                               MCLANE SOUTHWEST
                                                                USA
                                                                USA
                                                                USA
                                                                      20190613
                                                                      20190613
                                                                      20190613
                                                                                 34134C1
                                                                                 34136C1
                                                                                 34156C1
                                                                                                   $
                                                                                                   $
                                                                                                   $
                                                                                                             -
                                                                                                             -
                                                                                                             -
                                                                                                                   $
                                                                                                                   $
                                                                                                                   $
                                                                                                                           26.29
                                                                                                                           52.59
                                                                                                                           26.29
                                                                                                                                   20190713
                                                                                                                                   20190713
                                                                                                                                   20190713
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                                      26.29
                                                                                                                                                      52.59
                                                                                                                                                      26.29
                                                                                                                                                              $
                                                                                                                                                              $
                                                                                                                                                              $
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                                                                                                              $
                                                                                                                                                                              $
                                                                                                                                                                              $
                                                                                                                                                                                        -
                                                                                                                                                                                        -
                                                                                                                                                                                        -
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                                     -
                                                                                                                                                                                                     -
                                                                                                                                                                                                     -
                                                                                                                                                                                                           $
                                                                                                                                                                                                           $
                                                                                                                                                                                                           $
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                           EXHIBIT D
                                                                                                                                                                                                                           Page 2 of 7
MENARDS INC                    MENARDS INC                      USA   20181217   120618C           $         -     $      600.00   20181217   $         -     $         -     $         -     $      -     $      600.00
MID-STATES DISTRIBUTING        BOMGAARS SUPPLY                  USA   20190211        16459825     $         -     $      272.16   20190313   $         -     $         -     $         -     $      -     $      272.16
MID-STATES DISTRIBUTING        COASTAL FARM & RANCH-ALBANY      USA   20190211        16469253     $         -     $      125.73   20190313   $         -     $         -     $         -     $      -     $      125.73
MID-STATES DISTRIBUTING        BOMGAARS SUPPLY                  USA   20190618           34343     $   28,080.00   $   28,080.00   20190718   $   28,080.00   $         -     $         -     $      -     $         -

                                                                                                   Case 19-62049-tmr11                            Doc 5           Filed 07/02/19
MID-STATES DISTRIBUTING      D & B SUPPLY CALDWELL        USA   20190621           34370   $       26.04   $          26.04    20190721   $      26.04   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY LA GRANDE       USA   20190621           34371   $       26.04   $          26.04    20190721   $      26.04   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY MERIDIAN        USA   20190621           34372   $       26.04   $          26.04    20190721   $      26.04   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY GARDEN CITY     USA   20190621           34373   $       26.04   $          26.04    20190721   $      26.04   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY BAKER CITY      USA   20190621           34374   $       78.12   $          78.12    20190721   $      78.12   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY PENDLETON       USA   20190621           34375   $       52.08   $          52.08    20190721   $      52.08   $         -     $        -     $         -     $            -
MID-STATES DISTRIBUTING      D & B SUPPLY EASTGATE        USA   20190621           34376   $       78.12   $          78.12    20190721   $      78.12   $         -     $        -     $         -     $            -
ORSCHELN FARM & HOME         ORSCHELN FARM & HOME         USA   20190121           32891   $   30,240.00   $      1,209.60     20190220   $        -     $         -     $        -     $         -     $      1,209.60
PACIFIC FLYWAY WHOLESALE     PACIFIC FLYWAY WHOLESALE     USA   20190510           34027   $   20,160.00   $     20,160.00     20190609   $        -     $   20,160.00   $        -     $         -     $            -
POPCHIPS                     POPCHIPS OPS                 USA   20181009           31236   $         -     $      7,627.23     20181123   $        -     $         -     $        -     $         -     $      7,627.23
POPCHIPS                     POPCHIPS OPS                 USA   20181011           31250   $         -     $          (0.01)   20181125   $        -     $         -     $        -     $         -     $          (0.01)
POPCHIPS                                                  USA   20181107           31804   $         -     $        541.24     20181222   $        -     $         -     $        -     $         -     $        541.24
POPCHIPS                                                  USA   20181102   CIA0000015      $         -     $    (25,000.00)    20181102   $        -     $         -     $        -     $         -     $    (25,000.00)
POPCHIPS                                                  USA   20181102           31965   $         -     $      2,986.50     20181217   $        -     $         -     $        -     $         -     $      2,986.50
POPCHIPS                                                  USA   20181102           31966   $         -     $     17,070.00     20181217   $        -     $         -     $        -     $         -     $     17,070.00
POPCHIPS                                                  USA   20181109           31967   $         -     $      3,547.50     20181224   $        -     $         -     $        -     $         -     $      3,547.50
POPCHIPS                                                  USA   20181109           31968   $         -     $     18,197.85     20181224   $        -     $         -     $        -     $         -     $     18,197.85
POPCHIPS                                                  USA   20181116           32190   $         -     $      1,914.00     20181231   $        -     $         -     $        -     $         -     $      1,914.00
POPCHIPS                                                  USA   20181116           32191   $         -     $     11,849.19     20181231   $        -     $         -     $        -     $         -     $     11,849.19
POPCHIPS                     POPCHIPS                     USA   20181031   PREPAY          $         -     $   (100,000.00)    20181215   $        -     $         -     $        -     $         -     $   (100,000.00)
POPCHIPS                                                  USA   20181221           32626   $         -     $      8,662.50     20190204   $        -     $         -     $        -     $         -     $      8,662.50
POPCHIPS                                                  USA   20181221           32629   $         -     $     52,839.50     20190204   $        -     $         -     $        -     $         -     $     52,839.50
POPCHIPS                                                  USA   20181115   PREPAY          $         -     $    (40,000.00)    20181230   $        -     $         -     $        -     $         -     $    (40,000.00)
POPCHIPS                                                  USA   20190111           32844   $         -     $      5,241.72     20190225   $        -     $         -     $        -     $         -     $      5,241.72
POPCHIPS                                                  USA   20190111           32845   $         -     $     31,043.25     20190225   $        -     $         -     $        -     $         -     $     31,043.25
POPCHIPS                     POPCHIPS                     USA   20190129           33305   $         -     $      7,656.00     20190315   $        -     $         -     $        -     $         -     $      7,656.00
POPCHIPS                     POPCHIPS                     USA   20190129           33306   $         -     $     47,913.25     20190315   $        -     $         -     $        -     $         -     $     47,913.25
POPCHIPS                     POPCHIPS                     USA   20190304           33314   $         -     $      6,649.50     20190418   $        -     $         -     $        -     $    6,649.50   $            -
POPCHIPS                     POPCHIPS                     USA   20190304           33315   $         -     $     38,775.96     20190418   $        -     $         -     $        -     $   38,775.96   $            -
POPCHIPS                     POPCHIPS                     USA   20190203   PP010319        $         -     $    (52,839.50)    20190320   $        -     $         -     $        -     $         -     $    (52,839.50)
POPCHIPS                     POPCHIPS                     USA   20190203   PMT012419       $         -     $    (36,284.97)    20190320   $        -     $         -     $        -     $         -     $    (36,284.97)
POPCHIPS                     POPCHIPS                     USA   20190209   PP020719        $         -     $    (53,000.00)    20190326   $        -     $         -     $        -     $         -     $    (53,000.00)
POPCHIPS                     POPCHIPS                     USA   20190215   PP021519        $         -     $    (20,000.00)    20190401   $        -     $         -     $        -     $         -     $    (20,000.00)
POPCHIPS                     POPCHIPS                     USA   20190507           33990   $         -     $      2,986.50     20190621   $        -     $    2,986.50   $        -     $         -     $            -
POPCHIPS                     POPCHIPS                     USA   20190507           33991   $         -     $     15,481.20     20190621   $        -     $   15,481.20   $        -     $         -     $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190307           33317   $    3,323.28   $      3,323.28     20190322   $        -     $         -     $        -     $    3,323.28   $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190320           33446   $    3,323.28   $      3,323.28     20190404   $        -     $         -     $        -     $    3,323.28   $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190415           33685   $    3,595.68   $      3,595.68     20190430   $        -     $         -     $   3,595.68   $         -     $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190424           33774   $    3,105.36   $      3,105.36     20190509   $        -     $         -     $   3,105.36   $         -     $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190521           34137   $    2,746.26   $      2,746.26     20190605   $        -     $    2,746.26   $        -     $         -     $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190521           34138   $    2,288.16   $      2,288.16     20190605   $        -     $    2,288.16   $        -     $         -     $            -
RALEYS DISTRIBUTION CENTER   RALEYS DISTRIBUTION CENTER   USA   20190611           34327   $    3,759.12   $      3,759.12     20190626   $   3,759.12   $         -     $        -     $         -     $            -
RBI EUGENE HOLDINGS LLC      HILTON EUGENE                USA   20181206           32331   $       93.60   $          93.60    20190105   $        -     $         -     $        -     $         -     $          93.60
RETAIL - INTERNET ORDER      RETAIL - INTERNET ORDER      USA   20181127   PREPAYMENT      $         -     $         (16.00)   20181128   $        -     $         -     $        -     $         -     $         (16.00)
RETAIL - INTERNET ORDER      THERESA JONES                USA   20181207           32335   $       65.80   $        131.60     20181208   $        -     $         -     $        -     $         -     $        131.60
RETAIL - INTERNET ORDER      KATHY SHINKLE                USA   20181212           32415   $       48.40   $          96.80    20181213   $        -     $         -     $        -     $         -     $          96.80
RETAIL - INTERNET ORDER      RETAIL - INTERNET ORDER      USA   20181206   PREPAY          $         -     $          66.80    20181207   $        -     $         -     $        -     $         -     $          66.80
RETAIL - INTERNET ORDER      RETAIL - INTERNET ORDER      USA   20181231   PP1231181       $         -     $         (58.78)   20190101   $        -     $         -     $        -     $         -     $         (58.78)
RETAIL - INTERNET ORDER      RETAIL - INTERNET ORDER      USA   20181231   PP1231182       $         -     $         (33.40)   20190101   $        -     $         -     $        -     $         -     $         (33.40)
RETAIL - INTERNET ORDER      KATHARINE RYAN               USA   20190111           32805   $      368.00   $        368.00     20190112   $        -     $         -     $        -     $         -     $        368.00
RETAIL - INTERNET ORDER      DAVE OSTER                   USA   20190118           32881   $       33.40   $          33.40    20190119   $        -     $         -     $        -     $         -     $          33.40
RETAIL - INTERNET ORDER      DAN GERSTEIN                 USA   20190128           32963   $       26.38   $          26.38    20190129   $        -     $         -     $        -     $         -     $          26.38
RETAIL - INTERNET ORDER      MARYHELEN OSZUCIK            USA   20190204           32991   $       48.40   $          48.40    20190205   $        -     $         -     $        -     $         -     $          48.40
RETAIL - INTERNET ORDER      R JOHN STANTON JR            USA   20190225           33141   $       81.80   $          81.80    20190226   $        -     $         -     $        -     $       81.80   $            -
RETAIL - INTERNET ORDER      LAURA LORENZ                 USA   20190225           33142   $       26.38   $          26.38    20190226   $        -     $         -     $        -     $       26.38   $            -
RETAIL - INTERNET ORDER      KAREN HUGHES                 USA   20190412           33677   $       33.40   $          33.40    20190413   $        -     $         -     $      33.40   $         -     $            -
RETAIL - INTERNET ORDER      CAROL YANDEL                 USA   20190422           33765   $       48.40   $          48.40    20190423   $        -     $         -     $      48.40   $         -     $            -
RETAIL - INTERNET ORDER      TAMMY NUNN                   USA   20190425           33806   $       65.80   $          65.80    20190426   $        -     $         -     $      65.80   $         -     $            -
RETAIL - INTERNET ORDER      GAYLE MERZ                   USA   20190425           33807   $       26.38   $          26.38    20190426   $        -     $         -     $      26.38   $         -     $            -
RETAIL - INTERNET ORDER      SHIRLEY SHAFFER              USA   20190425           33808   $       33.40   $          33.40    20190426   $        -     $         -     $      33.40   $         -     $            -
RETAIL - INTERNET ORDER      STAN NAPORA                  USA   20190425           33809   $       67.68   $          67.68    20190426   $        -     $         -     $      67.68   $         -     $            -
RETAIL - INTERNET ORDER      RENEE LINLEY                 USA   20190430           33855   $       33.40   $          33.40    20190501   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      LINDSAY HELSER               USA   20190501           33856   $       48.40   $          48.40    20190502   $        -     $       48.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      R JOHN STANTON JR            USA   20190503           33862   $       33.40   $          33.40    20190504   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      SHIRENE URTON                USA   20190503           33863   $       65.80   $          65.80    20190504   $        -     $       65.80   $        -     $         -     $            -
RETAIL - INTERNET ORDER      CHRISTY WAITE                USA   20190503           33864   $       65.80   $          65.80    20190504   $        -     $       65.80   $        -     $         -     $            -
RETAIL - INTERNET ORDER      VELMA WALKER                 USA   20190503           33865   $       48.40   $          48.40    20190504   $        -     $       48.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      PAUL ELMORE                  USA   20190503           33866   $       95.80   $          95.80    20190504   $        -     $       95.80   $        -     $         -     $            -
RETAIL - INTERNET ORDER      TERRY L STOPPEL              USA   20190503           33867   $       35.76   $          35.76    20190504   $        -     $       35.76   $        -     $         -     $            -
RETAIL - INTERNET ORDER      PATRICE PINKNEY              USA   20190503           33868   $       26.38   $          26.38    20190504   $        -     $       26.38   $        -     $         -     $            -
RETAIL - INTERNET ORDER      ROXANNE PARKER               USA   20190506           33886   $       33.40   $          33.40    20190507   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      BRENDA STARR                 USA   20190510           34034   $       48.40   $          48.40    20190511   $        -     $       48.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      R JOHN STANTON JR            USA   20190510           34035   $       33.40   $          33.40    20190511   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      PATRICIA M VILL              USA   20190510           34036   $       48.40   $          48.40    20190511   $        -     $       48.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      SANDRA OSBORNE               USA   20190510           34037   $       48.40   $          48.40    20190511   $        -     $       48.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER
RETAIL - INTERNET ORDER
RETAIL - INTERNET ORDER
                             TYRA WILSON
                             LAUREN MYERS
                             KAREN HELLER
                                                          USA
                                                          USA
                                                          USA
                                                                20190510
                                                                20190510
                                                                20190515
                                                                                   34038
                                                                                   34039
                                                                                   34070
                                                                                           $
                                                                                           $
                                                                                           $
                                                                                                   33.40
                                                                                                   48.40
                                                                                                  130.60
                                                                                                           $
                                                                                                           $
                                                                                                           $
                                                                                                                      33.40
                                                                                                                      48.40
                                                                                                                    130.60
                                                                                                                               20190511
                                                                                                                               20190511
                                                                                                                               20190516
                                                                                                                                          $
                                                                                                                                          $
                                                                                                                                          $
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                                                                                   -
                                                                                                                                                         $
                                                                                                                                                         $
                                                                                                                                                         $
                                                                                                                                                                 33.40
                                                                                                                                                                 48.40
                                                                                                                                                                130.60
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                  -
                                                                                                                                                                                  -
                                                                                                                                                                                  -
                                                                                                                                                                                        $
                                                                                                                                                                                        $
                                                                                                                                                                                        $
                                                                                                                                                                                                  -
                                                                                                                                                                                                  -
                                                                                                                                                                                                  -
                                                                                                                                                                                                        $
                                                                                                                                                                                                        $
                                                                                                                                                                                                        $
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                            EXHIBIT D
                                                                                                                                                                                                                            Page 3 of 7
RETAIL - INTERNET ORDER      SARAH RICHARDSON             USA   20190515           34071   $       80.80   $          80.80    20190516   $        -     $       80.80   $        -     $         -     $            -
RETAIL - INTERNET ORDER      MARILYN CRYER                USA   20190515           34072   $       33.40   $          33.40    20190516   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      BILLIE DEBRUIN               USA   20190516           34079   $       33.40   $          33.40    20190517   $        -     $       33.40   $        -     $         -     $            -
RETAIL - INTERNET ORDER      MICHELINE DEFRANCO           USA   20190516           34080   $       48.40   $          48.40    20190517   $        -     $       48.40   $        -     $         -     $            -

                                                                                           Case 19-62049-tmr11                                Doc 5          Filed 07/02/19
RETAIL - INTERNET ORDER         CATHERINE KERWIN                USA   20190516            34081   $       48.40   $       48.40    20190517   $         -     $       48.40   $      -     $        -     $        -
RETAIL - INTERNET ORDER         DANA TRONCIN                    USA   20190516            34082   $       26.38   $       26.38    20190517   $         -     $       26.38   $      -     $        -     $        -
RETAIL - INTERNET ORDER         DIANNE STRUNK                   USA   20190516            34083   $       65.80   $       65.80    20190517   $         -     $       65.80   $      -     $        -     $        -
RETAIL - INTERNET ORDER         ROBERT STANTON JR               USA   20190521            34125   $       65.80   $       65.80    20190522   $         -     $       65.80   $      -     $        -     $        -
RETAIL - INTERNET ORDER         DONALD WRIGHT                   USA   20190521            34126   $       48.40   $       48.40    20190522   $         -     $       48.40   $      -     $        -     $        -
RETAIL - INTERNET ORDER         NICK LABELLA                    USA   20190521            34127   $       48.40   $       48.40    20190522   $         -     $       48.40   $      -     $        -     $        -
RETAIL - INTERNET ORDER         MELINDA CARRWRIGHT              USA   20190521            34128   $       26.38   $       26.38    20190522   $         -     $       26.38   $      -     $        -     $        -
RETAIL - INTERNET ORDER         JACOB DORRIS                    USA   20190528            34166   $       65.80   $       65.80    20190529   $       65.80   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         ANNA HARRIES                    USA   20190528            34167   $       26.38   $       26.38    20190529   $       26.38   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         CAROL HILDEN                    USA   20190528            34168   $       80.80   $       80.80    20190529   $       80.80   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         ROXANNE PARKER                  USA   20190528            34169   $       33.40   $       33.40    20190529   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         DANA TRONCIN                    USA   20190529            34175   $       48.40   $       48.40    20190530   $       48.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         BRIANNA DANIEL                  USA   20190529            34176   $       33.40   $       33.40    20190530   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         CATHERINE KERWIN                USA   20190611            34318   $       48.40   $       48.40    20190612   $       48.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         RANDY POLAJZAR                  USA   20190611            34319   $       80.80   $       80.80    20190612   $       80.80   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         LAURA STITT                     USA   20190611            34320   $       98.20   $       98.20    20190612   $       98.20   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         LISA WALLACE                    USA   20190611            34321   $       33.40   $       33.40    20190612   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         MARYHELEN OSZUCIK               USA   20190611            34322   $      113.20   $      113.20    20190612   $      113.20   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         PAUL FENWICK                    USA   20190611            34323   $       33.40   $       33.40    20190612   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         ROBERTA SPARENBERG              USA   20190611            34324   $       33.40   $       33.40    20190612   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         JEANNE NADREAU                  USA   20190612            34329   $       33.40   $       33.40    20190613   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         CHARMAINE DUKE                  USA   20190621            34364   $       33.40   $       33.40    20190622   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         CASSANDRA BODHI                 USA   20190621            34365   $       33.40   $       33.40    20190622   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         TAMMY NUNN                      USA   20190621            34366   $       33.40   $       33.40    20190622   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         MARCIA RAMSEY                   USA   20190621            34367   $       33.40   $       33.40    20190622   $       33.40   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         SHIRENE URTON                   USA   20190621            34368   $       74.70   $       74.70    20190622   $       74.70   $         -     $      -     $        -     $        -
RETAIL - INTERNET ORDER         DOROTHY DINAN                   USA   20190624            34377   $       24.90   $       24.90    20190625   $       24.90   $         -     $      -     $        -     $        -
RETAIL - MISC                   THE VERY LITTLE THEATRE         USA   20190128            32961   $       67.20   $       67.20    20190128   $         -     $         -     $      -     $        -     $      67.20
RETAIL - MISC                   FCR VENETA                      USA   20190220            33109   $       90.00   $       90.00    20190220   $         -     $         -     $      -     $        -     $      90.00
RETAIL - MISC                   GLENDA LEWIS                    USA   20190521            34129   $       74.29   $       74.29    20190521   $         -     $       74.29   $      -     $        -     $        -
RETAIL - MISC                   ELIZABETH OVE                   USA   20190529            34171   $       95.80   $       95.80    20190529   $       95.80   $         -     $      -     $        -     $        -
RETAIL- INTERNET ORDER MASALA   DAVID THORNE                    USA   20190118            32879   $      144.00   $        4.48    20190217   $         -     $         -     $      -     $        -     $       4.48
RETAIL- INTERNET ORDER MASALA   RETAIL- INTERNET ORDER MASALA   USA   20190116   PP011619         $         -     $     (139.52)   20190215   $         -     $         -     $      -     $        -     $    (139.52)
ROSS STORES INC                 ROSS SOUTHWEST DC               USA   20190530            34178   $   12,741.00   $   12,741.00    20190629   $   12,741.00   $         -     $      -     $        -     $        -
ROSS STORES INC                 DD'S DISCOUNT                   USA   20190531            34238   $      870.00   $      870.00    20190630   $      870.00   $         -     $      -     $        -     $        -
ROSS STORES INC                 ROSS SOUTHWEST DC               USA   20190611            34325   $    3,422.40   $    3,422.40    20190711   $    3,422.40   $         -     $      -     $        -     $        -
ROSS STORES INC                 ROSS SOUTHWEST DC               USA   20190621            34369   $   12,741.00   $   12,741.00    20190721   $   12,741.00   $         -     $      -     $        -     $        -
SAMPLES - PROSPECTIVE           SAMPLES - PROSPECTIVE           USA   20190107   SHIPPING         $         -     $      252.18    20190107   $         -     $         -     $      -     $        -     $     252.18
SAMPLES - PROSPECTIVE           TOMOE CORP                      USA   20190401            33536   $      225.00   $      225.00    20190401   $         -     $         -     $   225.00   $        -     $        -
SCS DIRECT INC                  SCS DIRECT INC                  USA   20190612            34328   $    2,688.00   $    2,688.00    20190712   $    2,688.00   $         -     $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-ONTARIO      USA   20180917            30988   $    6,048.00   $    6,048.00    20181017   $         -     $         -     $      -     $        -     $   6,048.00
SEARS HOLDING CORP              SEARS HOLDING CORP-LAWRENCE     USA   20180917            30991   $    2,688.00   $    2,688.00    20181017   $         -     $         -     $      -     $        -     $   2,688.00
SEARS HOLDING CORP              SEARS HOLDING CORP-OCALA        USA   20180917            30992   $    4,032.00   $    4,032.00    20181017   $         -     $         -     $      -     $        -     $   4,032.00
SEARS HOLDING CORP              SEARS HOLDING CORP-WARREN       USA   20180917            30993   $    2,688.00   $    2,688.00    20181017   $         -     $         -     $      -     $        -     $   2,688.00
SEARS HOLDING CORP              SEARS HOLDING CORP-MANTENO      USA   20180917            30994   $    5,376.00   $    5,376.00    20181017   $         -     $         -     $      -     $        -     $   5,376.00
SEARS HOLDING CORP              SEARS HOLDING CORP-FAIRLESS     USA   20180917            30995   $    5,376.00   $    5,376.00    20181017   $         -     $         -     $      -     $        -     $   5,376.00
SEARS HOLDING CORP              SEARS HOLDING CORP-OCALA        USA   20190116            32849   $    2,246.40   $    2,246.40    20190215   $         -     $         -     $      -     $        -     $   2,246.40
SEARS HOLDING CORP              SEARS HOLDING CORP-FAIRLESS     USA   20190116            32850   $    2,246.40   $    2,246.40    20190215   $         -     $         -     $      -     $        -     $   2,246.40
SEARS HOLDING CORP              SEARS HOLDING CORP-MANTENO      USA   20190516            34076   $    2,246.40   $    2,246.40    20190615   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-MANTENO      USA   20190516            34077   $    2,246.40   $    2,246.40    20190615   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-MANTENO      USA   20190516            34078   $    2,246.40   $    2,246.40    20190615   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-OCALA        USA   20190521            34130   $    2,246.40   $    2,246.40    20190620   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-FAIRLESS     USA   20190521            34131   $    2,246.40   $    2,246.40    20190620   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-ONTARIO      USA   20190521            34132   $    2,246.40   $    2,246.40    20190620   $         -     $    2,246.40   $      -     $        -     $        -
SEARS HOLDING CORP              SEARS HOLDING CORP-FAIRLESS     USA   20190521            34141   $    2,246.40   $    2,246.40    20190620   $         -     $    2,246.40   $      -     $        -     $        -
SPRING VALLEY DAIRY             SPRING VALLEY DAIRY             USA   20190503      4355249077    $         -     $      100.00    20190518   $         -     $      100.00   $      -     $        -     $        -
SPRING VALLEY DAIRY             SPRING VALLEY DAIRY             USA   20190503      4355931676    $         -     $      200.00    20190518   $         -     $      200.00   $      -     $        -     $        -
SPRING VALLEY DAIRY             SPRING VALLEY DAIRY             USA   20190605      4359967835    $         -     $      150.00    20190620   $      150.00   $         -     $      -     $        -     $        -
SPRING VALLEY DAIRY             SPRING VALLEY DAIRY             USA   20190605      4359967897    $         -     $       75.00    20190620   $       75.00   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20181227        40618415    $         -     $      652.80    20190126   $         -     $         -     $      -     $        -     $     652.80
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190219        40639978    $         -     $      698.40    20190321   $         -     $         -     $      -     $        -     $     698.40
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190304   CRMPMT4001       $         -     $      759.36    20190403   $         -     $         -     $      -     $     759.36   $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190327        40650197    $         -     $      818.99    20190426   $         -     $         -     $   818.99   $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190517            34102   $    4,071.72   $    4,071.72    20190616   $         -     $    4,071.72   $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190522            34142   $   14,128.80   $   14,128.80    20190621   $         -     $   14,128.80   $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603        99218773    $         -     $      420.00    20190703   $      420.00   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603   CRM33821         $         -     $      671.59    20190703   $      671.59   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603   PTX993203D       $         -     $      105.52    20190703   $      105.52   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603   PTX994521D       $         -     $      123.61    20190703   $      123.61   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603   PTX997253D       $         -     $        7.66    20190703   $        7.66   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190603   XS19N14986       $         -     $       40.00    20190703   $       40.00   $         -     $      -     $        -     $        -
SUPERVALU- NS                   SUPERVALU-NS                    USA   20190611            34317   $    2,125.18   $    2,125.18    20190711   $    2,125.18   $         -     $      -     $        -     $        -
THORNTON TRADE RESOURCE         TOMOE                           USA   20190610            34304   $   19,008.00   $   19,008.00    20190610   $   19,008.00   $         -     $      -     $        -     $        -
THORNTON TRADE RESOURCE         GLOBAL SUPPLY                   USA   20190619            34349   $   16,473.60   $   16,473.60    20190619   $   16,473.60   $         -     $      -     $        -     $        -
THORNTON TRADE RESOURCE         SPINNEY                         USA   20190620            34351   $   19,126.80   $   19,126.80    20190620   $   19,126.80   $         -     $      -     $        -     $        -
THORNTON TRADE RESOURCE
TILLAMOOK COUNTRY CREAMERY
TILLAMOOK COUNTRY CREAMERY
                                ECO-WIRE INVESTMENTS LTD
                                TILLAMOOK COUNTRY CREAMERY
                                TILLAMOOK COUNTRY CREAMERY
                                                                USA
                                                                USA
                                                                USA
                                                                      20190620
                                                                      20190530
                                                                      20190617
                                                                                          34362
                                                                                          34179
                                                                                          34339
                                                                                                  $
                                                                                                  $
                                                                                                  $
                                                                                                       3,220.80
                                                                                                         450.00
                                                                                                         450.00
                                                                                                                  $
                                                                                                                  $
                                                                                                                  $
                                                                                                                       3,220.80
                                                                                                                         450.00
                                                                                                                         450.00
                                                                                                                                   20190620
                                                                                                                                   20190629
                                                                                                                                   20190717
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                              $
                                                                                                                                                   3,220.80
                                                                                                                                                     450.00
                                                                                                                                                     450.00
                                                                                                                                                              $
                                                                                                                                                              $
                                                                                                                                                              $
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                                                                                                        -
                                                                                                                                                                              $
                                                                                                                                                                              $
                                                                                                                                                                              $
                                                                                                                                                                                     -
                                                                                                                                                                                     -
                                                                                                                                                                                     -
                                                                                                                                                                                           $
                                                                                                                                                                                           $
                                                                                                                                                                                           $
                                                                                                                                                                                                    -
                                                                                                                                                                                                    -
                                                                                                                                                                                                    -
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                          EXHIBIT D
                                                                                                                                                                                                                          Page 4 of 7
TJX CANADA                      TJX CANADA - CM                 CAN   20190305            33272   $      600.00   $      600.00    20190404   $         -     $         -     $      -     $     600.00   $        -
TJX CANADA                      TJX CANADA - WINNERS            CAN   20190305            33273   $    2,250.00   $    2,250.00    20190404   $         -     $         -     $      -     $   2,250.00   $        -
TJX CANADA                      TJX CANADA - HOMESENSE          CAN   20190305            33274   $    1,500.00   $    1,500.00    20190404   $         -     $         -     $      -     $   1,500.00   $        -
TJX CANADA                      TJX CANADA - HOMESENSE          CAN   20190509            34017   $    2,400.00   $    2,400.00    20190608   $         -     $    2,400.00   $      -     $        -     $        -

                                                                                                  Case 19-62049-tmr11                             Doc 5           Filed 07/02/19
TJX CANADA             TJX CANADA - HOMESENSE           CAN   20190523         34153 $   2,400.00   $   2,400.00   20190622   $        -     $   2,400.00   $        -     $   -   $        -
TJX CANADA             TJX CANADA - HOMESENSE           CAN   20190618         34345 $   2,625.00   $   2,625.00   20190718   $   2,625.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20160610         21942 $     895.50   $     234.00   20160710   $        -     $        -     $        -     $   -   $     234.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20160610         21943 $   1,278.00   $     306.00   20160710   $        -     $        -     $        -     $   -   $     306.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20160610         21944 $   2,272.50   $     540.00   20160710   $        -     $        -     $        -     $   -   $     540.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20160610         21945 $   1,854.00   $     438.00   20160710   $        -     $        -     $        -     $   -   $     438.00
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20160705         22078 $     288.00   $      96.00   20160804   $        -     $        -     $        -     $   -   $      96.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20160705         22079 $   1,890.00   $     504.00   20160804   $        -     $        -     $        -     $   -   $     504.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20160705         22080 $   2,844.00   $     762.00   20160804   $        -     $        -     $        -     $   -   $     762.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20160705         22081 $   2,160.00   $     588.00   20160804   $        -     $        -     $        -     $   -   $     588.00
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20160727         22223 $   1,818.00   $     486.00   20160826   $        -     $        -     $        -     $   -   $     486.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20160727         22224 $   1,674.00   $     462.00   20160826   $        -     $        -     $        -     $   -   $     462.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20160801         22236 $   1,098.00   $     300.00   20160831   $        -     $        -     $        -     $   -   $     300.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20160801         22237 $   2,610.00   $     702.00   20160831   $        -     $        -     $        -     $   -   $     702.00
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20160825         22408 $   1,642.00   $     414.00   20160924   $        -     $        -     $        -     $   -   $     414.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20160825         22409 $   2,052.00   $     498.00   20160924   $        -     $        -     $        -     $   -   $     498.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20160825         22410 $   3,250.00   $     828.00   20160924   $        -     $        -     $        -     $   -   $     828.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20160825         22411 $   3,306.00   $     858.00   20160924   $        -     $        -     $        -     $   -   $     858.00
TJX COMPANIES INC.     TJX - MARSHALLS - PHOENIX        USA   20161206         23139 $     684.00   $     684.00   20170105   $        -     $        -     $        -     $   -   $     684.00
TJX COMPANIES INC.     TJX - MARSHALLS - ATLANTA        USA   20161206         23141 $     864.00   $     864.00   20170105   $        -     $        -     $        -     $   -   $     864.00
TJX COMPANIES INC.     TJX - MARSHALLS - WOBURN         USA   20161206         23142 $   1,044.00   $   1,044.00   20170105   $        -     $        -     $        -     $   -   $   1,044.00
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20170629         25357 $     412.20   $     232.20   20170729   $        -     $        -     $        -     $   -   $     232.20
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20190214         33043 $     252.00   $     252.00   20190316   $        -     $        -     $        -     $   -   $     252.00
TJX COMPANIES INC.     TJX- HOMEGOODS - TUCSON          USA   20190214         33044 $     476.00   $     476.00   20190316   $        -     $        -     $        -     $   -   $     476.00
TJX COMPANIES INC.     TJX - HOMEGOODS - CARTERET       USA   20190214         33045 $   1,540.00   $   1,540.00   20190316   $        -     $        -     $        -     $   -   $   1,540.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20190214         33046 $   2,072.00   $   2,072.00   20190316   $        -     $        -     $        -     $   -   $   2,072.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20190214         33047 $   3,024.00   $   3,024.00   20190316   $        -     $        -     $        -     $   -   $   3,024.00
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20190219         33098 $     360.00   $     360.00   20190321   $        -     $        -     $        -     $   -   $     360.00
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20190219         33099 $     480.00   $     480.00   20190321   $        -     $        -     $        -     $   -   $     480.00
TJX COMPANIES INC.     TJX - HOMEGOODS - CARTERET       USA   20190219         33100 $     780.00   $     780.00   20190321   $        -     $        -     $        -     $   -   $     780.00
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20190418         33740 $     216.00   $     216.00   20190518   $        -     $        -     $     216.00   $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20190418         33741 $     396.00   $     396.00   20190518   $        -     $        -     $     396.00   $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20190418         33742 $     540.00   $     540.00   20190518   $        -     $        -     $     540.00   $   -   $        -
TJX COMPANIES INC.     TJX- HOMEGOODS - TUCSON          USA   20190418         33743 $   1,332.00   $   1,332.00   20190518   $        -     $        -     $   1,332.00   $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20190418         33744 $   2,016.00   $   2,016.00   20190518   $        -     $        -     $   2,016.00   $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - CARTERET       USA   20190430         33851 $   2,721.60   $   2,721.60   20190530   $        -     $   2,721.60   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20190503         33877 $     756.00   $     756.00   20190602   $        -     $     756.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX- HOMEGOODS - TUCSON          USA   20190503         33878 $   1,332.00   $   1,332.00   20190602   $        -     $   1,332.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - CARTERET       USA   20190503         33879 $     792.00   $     792.00   20190602   $        -     $     792.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20190503         33880 $     324.00   $     324.00   20190602   $        -     $     324.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20190503         33881 $   1,296.00   $   1,296.00   20190602   $        -     $   1,296.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - PHOENIX        USA   20190514         34059 $   1,170.00   $   1,170.00   20190613   $        -     $   1,170.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - BRIDGEWATER    USA   20190514         34060 $   1,050.00   $   1,050.00   20190613   $        -     $   1,050.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - ATLANTA        USA   20190514         34061 $     720.00   $     720.00   20190613   $        -     $     720.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - WOBURN         USA   20190514         34062 $     570.00   $     570.00   20190613   $        -     $     570.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - CHARLOTTE         USA   20190514         34063 $     420.00   $     420.00   20190613   $        -     $     420.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - WORCESTER         USA   20190514         34064 $   1,380.00   $   1,380.00   20190613   $        -     $   1,380.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - EVANSVILLE        USA   20190514         34065 $   1,920.00   $   1,920.00   20190613   $        -     $   1,920.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - LAS VEGAS         USA   20190514         34066 $     780.00   $     780.00   20190613   $        -     $     780.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - SAN PEDRO      USA   20190523         34146 $     240.00   $     240.00   20190622   $        -     $     240.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX- HOMEGOODS - TUCSON          USA   20190523         34147 $     750.00   $     750.00   20190622   $        -     $     750.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - CARTERET       USA   20190523         34148 $     270.00   $     270.00   20190622   $        -     $     270.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - JEFFERSON      USA   20190523         34149 $   1,230.00   $   1,230.00   20190622   $        -     $   1,230.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BLOOMFIELD     USA   20190523         34150 $     690.00   $     690.00   20190622   $        -     $     690.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - HOMEGOODS - BROWNSBURG     USA   20190523         34151 $     570.00   $     570.00   20190622   $        -     $     570.00   $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - CHARLOTTE         USA   20190607         34280 $   2,670.00   $   2,670.00   20190707   $   2,670.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - PHOENIX        USA   20190607         34281 $   1,530.00   $   1,530.00   20190707   $   1,530.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - BRIDGEWATER    USA   20190607         34282 $   1,890.00   $   1,890.00   20190707   $   1,890.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - ATLANTA        USA   20190607         34283 $     600.00   $     600.00   20190707   $     600.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - MARSHALLS - WOBURN         USA   20190607         34284 $   1,380.00   $   1,380.00   20190707   $   1,380.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - WORCESTER         USA   20190607         34285 $   2,550.00   $   2,550.00   20190707   $   2,550.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - EVANSVILLE        USA   20190607         34286 $   1,440.00   $   1,440.00   20190707   $   1,440.00   $        -     $        -     $   -   $        -
TJX COMPANIES INC.     TJX - TJMAXX - LAS VEGAS         USA   20190607         34287 $   2,040.00   $   2,040.00   20190707   $   2,040.00   $        -     $        -     $   -   $        -
TOPCO ASSOCIATES LLC   TOPCO-GEODIS WAREHOUSE           USA   20190327    1201185008 $        -     $     500.00   20190327   $        -     $        -     $     500.00   $   -   $        -
TOPCO ASSOCIATES LLC   TOPCO-GEODIS WAREHOUSE           USA   20190327 47018-1       $        -     $     952.74   20190327   $        -     $        -     $     952.74   $   -   $        -
UNFI                   UNFI - WEST - AUBURN WA          USA   20181119 31687-111     $        -     $     173.40   20181119   $        -     $        -     $        -     $   -   $     173.40
UNFI                   UNFI - WEST - LANCASTER TX       USA   20181121         32034 $     416.16   $     416.16   20181221   $        -     $        -     $        -     $   -   $     416.16
UNFI                   UNFI - WEST - MORENO VALLEY CA   USA   20181121         32035 $      69.36   $      69.36   20181221   $        -     $        -     $        -     $   -   $      69.36
UNFI                   UNFI - WEST - AURORA CO          USA   20181121         32036 $     138.72   $     138.72   20181221   $        -     $        -     $        -     $   -   $     138.72
UNFI                   UNFI - WEST - RIDGEFIELD WA      USA   20181121         32037 $     416.16   $     416.16   20181221   $        -     $        -     $        -     $   -   $     416.16
UNFI                   UNFI - WEST - MORENO VALLEY CA   USA   20181121         32038 $     138.72   $     138.72   20181221   $        -     $        -     $        -     $   -   $     138.72
UNFI                   UNFI - WEST - RIDGEFIELD WA      USA   20181121         32039 $     346.80   $     346.80   20181221   $        -     $        -     $        -     $   -   $     346.80
UNFI                   UNFI - WEST - ROCKLIN CA         USA   20181121         32040 $     138.72   $     138.72   20181221   $        -     $        -     $        -     $   -   $     138.72
UNFI                   UNFI - WEST - RIDGEFIELD WA      USA   20181121         32041 $     277.44   $     277.44   20181221   $        -     $        -     $        -     $   -   $     277.44
UNFI                   UNFI - WEST - AUBURN WA          USA   20181121         32042 $   1,612.62   $   1,612.62   20181221   $        -     $        -     $        -     $   -   $   1,612.62
UNFI
UNFI
UNFI
                       UNFI- WEST- GREENWOOD IN
                       UNFI -RACINE WAREHOUSE
                       UNFI - WEST - RIDGEFIELD WA
                                                        USA
                                                        USA
                                                        USA
                                                              20181207
                                                              20181207
                                                              20181221
                                                                               32342 $
                                                                               32344 $
                                                                               32594 $
                                                                                            91.20
                                                                                           456.00
                                                                                           408.00
                                                                                                    $
                                                                                                    $
                                                                                                    $
                                                                                                           91.20
                                                                                                          456.00
                                                                                                          408.00
                                                                                                                   20190106
                                                                                                                   20190106
                                                                                                                   20190120
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                                                       -
                                                                                                                                       -
                                                                                                                                       -
                                                                                                                                             $
                                                                                                                                             $
                                                                                                                                             $
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                            $
                                                                                                                                                            $
                                                                                                                                                            $
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                                                                                                     -
                                                                                                                                                                           $
                                                                                                                                                                           $
                                                                                                                                                                           $
                                                                                                                                                                               -
                                                                                                                                                                               -
                                                                                                                                                                               -
                                                                                                                                                                                   $
                                                                                                                                                                                   $
                                                                                                                                                                                   $
                                                                                                                                                                                          91.20
                                                                                                                                                                                         456.00
                                                                                                                                                                                         408.00
                                                                                                                                                                                                  EXHIBIT D
                                                                                                                                                                                                  Page 5 of 7
UNFI                   UNFI - WEST - AUBURN WA          USA   20181221         32595 $     624.24   $     624.24   20190120   $        -     $        -     $        -     $   -   $     624.24
UNFI                   UNFI -RACINE WAREHOUSE           USA   20190104         32741 $     346.80   $     346.80   20190203   $        -     $        -     $        -     $   -   $     346.80
UNFI                   UNFI - WEST - RIDGEFIELD WA      USA   20190125         32928 $     520.20   $     520.20   20190224   $        -     $        -     $        -     $   -   $     520.20
UNFI                   UNFI - WEST - AURORA CO          USA   20190125         32929 $     502.86   $     502.86   20190224   $        -     $        -     $        -     $   -   $     502.86

                                                                                     Case 19-62049-tmr11                          Doc 5          Filed 07/02/19
UNFI   UNFI - WEST - LANCASTER TX       USA   20190125         32931 $     244.80   $      244.80     20190224   $        -     $        -     $      -     $        -     $      244.80
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190125         32932 $     312.12   $      312.12     20190224   $        -     $        -     $      -     $        -     $      312.12
UNFI   UNFI - WEST - AUBURN WA          USA   20190125         32933 $   2,670.36   $    2,670.36     20190224   $        -     $        -     $      -     $        -     $    2,670.36
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190125         32934 $   1,387.20   $    1,387.20     20190224   $        -     $        -     $      -     $        -     $    1,387.20
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190125         32936 $     163.20   $      163.20     20190224   $        -     $        -     $      -     $        -     $      163.20
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190125         32938 $     138.72   $      138.72     20190224   $        -     $        -     $      -     $        -     $      138.72
UNFI   UNFI - WEST - AURORA CO          USA   20190125         32939 $     163.20   $      163.20     20190224   $        -     $        -     $      -     $        -     $      163.20
UNFI   UNFI - WEST - AURORA CO          USA   20190125         32943 $     163.20   $      163.20     20190224   $        -     $        -     $      -     $        -     $      163.20
UNFI   UNFI - WEST - AUBURN WA          USA   20190125         32945 $     367.20   $      367.20     20190224   $        -     $        -     $      -     $        -     $      367.20
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190125         32946 $     450.84   $      450.84     20190224   $        -     $        -     $      -     $        -     $      450.84
UNFI   UNFI- WEST- GREENWOOD IN         USA   20190125         32947 $   1,142.40   $    1,142.40     20190224   $        -     $        -     $      -     $        -     $    1,142.40
UNFI   UNFI - WEST - AUBURN WA          USA   20190125         32948 $     183.60   $      183.60     20190224   $        -     $        -     $      -     $        -     $      183.60
UNFI   UNFI - WEST - AUBURN WA          USA   20190125         32950 $     416.16   $      416.16     20190224   $        -     $        -     $      -     $        -     $      416.16
UNFI   UNFI - WEST - AUBURN WA          USA   20190125         32951 $   1,672.80   $    1,672.80     20190224   $        -     $        -     $      -     $        -     $    1,672.80
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190315         33384 $     173.20   $      173.20     20190414   $        -     $        -     $      -     $     173.20   $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190315         33388 $     785.20   $      785.20     20190414   $        -     $        -     $      -     $     785.20   $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190315         33390 $     662.80   $      662.80     20190414   $        -     $        -     $      -     $     662.80   $          -
UNFI   UNFI -RACINE WAREHOUSE           USA   20190315         33392 $     356.80   $      356.80     20190414   $        -     $        -     $      -     $     356.80   $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190322         33452 $     377.20   $      377.20     20190421   $        -     $        -     $      -     $     377.20   $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190322         33453 $     377.20   $      377.20     20190421   $        -     $        -     $      -     $     377.20   $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190322         33455 $     458.80   $      458.80     20190421   $        -     $        -     $      -     $     458.80   $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190322         33458 $     173.20   $      173.20     20190421   $        -     $        -     $      -     $     173.20   $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190329         33494 $     295.60   $      295.60     20190428   $        -     $        -     $   295.60   $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190329         33495 $     377.20   $      377.20     20190428   $        -     $        -     $   377.20   $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190329         33496 $     622.00   $      622.00     20190428   $        -     $        -     $   622.00   $        -     $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190412         33673 $     377.20   $      377.20     20190512   $        -     $        -     $   377.20   $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190412         33675 $     418.00   $      418.00     20190512   $        -     $        -     $   418.00   $        -     $          -
UNFI   UNFI- WEST- GREENWOOD IN         USA   20190419         33751 $     336.40   $      336.40     20190519   $        -     $        -     $   336.40   $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190419         33754 $     418.00   $      418.00     20190519   $        -     $        -     $   418.00   $        -     $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190419         33756 $     254.80   $      254.80     20190519   $        -     $        -     $   254.80   $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190419         33758 $     316.00   $      316.00     20190519   $        -     $        -     $   316.00   $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190419         33759 $     254.80   $      254.80     20190519   $        -     $        -     $   254.80   $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190426         33811 $     412.08   $      412.08     20190526   $        -     $     412.08   $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190426         33812 $     322.12   $      322.12     20190526   $        -     $     322.12   $      -     $        -     $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190426         33813 $     218.08   $      218.08     20190526   $        -     $     218.08   $      -     $        -     $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190426         33814 $     114.04   $      114.04     20190526   $        -     $     114.04   $      -     $        -     $          -
UNFI   UNFI- WEST- GREENWOOD IN         USA   20190426         33818 $     173.20   $      173.20     20190526   $        -     $     173.20   $      -     $        -     $          -
UNFI   UNFI - WEST - AURORA CO          USA   20190503         33875 $     408.82   $      408.82     20190602   $        -     $     408.82   $      -     $        -     $          -
UNFI   UNFI - WEST - AURORA CO          USA   20190510         34023 $     287.44   $      287.44     20190609   $        -     $     287.44   $      -     $        -     $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190517         34103 $     530.20   $      530.20     20190616   $        -     $     530.20   $      -     $        -     $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190517         34104 $     218.08   $      218.08     20190616   $        -     $     218.08   $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190517         34105 $   1,317.84   $    1,317.84     20190616   $        -     $   1,317.84   $      -     $        -     $          -
UNFI   UNFI - WEST - LANCASTER TX       USA   20190517         34106 $     114.04   $      114.04     20190616   $        -     $     114.04   $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190517         34107 $   1,213.80   $    1,213.80     20190616   $        -     $   1,213.80   $      -     $        -     $          -
UNFI   UNFI - WEST - MORENO VALLEY CA   USA   20190524         34158 $     530.20   $      530.20     20190623   $        -     $     530.20   $      -     $        -     $          -
UNFI   UNFI - WEST - ROCKLIN CA         USA   20190524         34159 $     114.04   $      114.04     20190623   $        -     $     114.04   $      -     $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190531         34183 $     183.40   $      183.40     20190630   $     183.40   $        -     $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190531         34184 $   1,421.88   $    1,421.88     20190630   $   1,421.88   $        -     $      -     $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190531         34185 $     495.52   $      495.52     20190630   $     495.52   $        -     $      -     $        -     $          -
UNFI   UNFI - WEST - AUBURN WA          USA   20190531         34186 $   1,209.72   $    1,209.72     20190630   $   1,209.72   $        -     $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190614         34337 $   1,944.12   $    1,944.12     20190714   $   1,944.12   $        -     $      -     $        -     $          -
UNFI   UNFI - WEST - RIDGEFIELD WA      USA   20190614         34338 $   1,591.20   $    1,591.20     20190714   $   1,591.20   $        -     $      -     $        -     $          -
UNFI   UNFI-EAST-SARASOTA FL            USA   20180316         28543 $     612.00   $      612.00     20180415   $        -     $        -     $      -     $        -     $      612.00
UNFI   UNFI-EAST-HOWELL NJ              USA   20180601         29532 $   8,160.00   $   (7,996.80)    20180701   $        -     $        -     $      -     $        -     $   (7,996.80)
UNFI   UNFI-EAST-SARASOTA FL            USA   20180622         29837 $     371.28   $       (36.72)   20180722   $        -     $        -     $      -     $        -     $       (36.72)
UNFI                                    USA   20181030        418129 $        -     $      317.92     20181030   $        -     $        -     $      -     $        -     $      317.92
UNFI                                    USA   20181030 29532PP       $        -     $    7,996.80     20181030   $        -     $        -     $      -     $        -     $    7,996.80
UNFI                                    USA   20181030 30559 111     $        -     $      418.20     20181030   $        -     $        -     $      -     $        -     $      418.20
UNFI   UNFI-EAST-HOWELL NJ              USA   20181130         32234 $     312.12   $      312.12     20181230   $        -     $        -     $      -     $        -     $      312.12
UNFI   UNFI - EAST - MONTGOMERY         USA   20181207         32340 $     729.60   $      729.60     20190106   $        -     $        -     $      -     $        -     $      729.60
UNFI   UNFI-EAST-HOWELL NJ              USA   20181207         32341 $      91.20   $        91.20    20190106   $        -     $        -     $      -     $        -     $        91.20
UNFI   UNFI- EAST - DAYVILLE CT         USA   20181207         32343 $     364.80   $      364.80     20190106   $        -     $        -     $      -     $        -     $      364.80
UNFI   UNFI-EAST-HOWELL NJ              USA   20190104         32742 $     138.72   $      138.72     20190203   $        -     $        -     $      -     $        -     $      138.72
UNFI   UNFI - EAST - YORK PA            USA   20190104         32743 $     652.80   $      652.80     20190203   $        -     $        -     $      -     $        -     $      652.80
UNFI   UNFI - EAST - IOWA CITY IA       USA   20190104         32744 $     624.24   $      624.24     20190203   $        -     $        -     $      -     $        -     $      624.24
UNFI   UNFI-EAST-SARASOTA FL            USA   20190125         32930 $     468.18   $      468.18     20190224   $        -     $        -     $      -     $        -     $      468.18
UNFI   UNFI - EAST - YORK PA            USA   20190125         32935 $     163.20   $      163.20     20190224   $        -     $        -     $      -     $        -     $      163.20
UNFI   UNFI- EAST - ATLANTA GA          USA   20190125         32937 $   1,664.64   $    1,664.64     20190224   $        -     $        -     $      -     $        -     $    1,664.64
UNFI   UNFI - EAST - YORK PA            USA   20190125         32940 $     138.72   $      138.72     20190224   $        -     $        -     $      -     $        -     $      138.72
UNFI   UNFI- EAST- CHESTERFIELD         USA   20190125         32941 $     489.60   $      489.60     20190224   $        -     $        -     $      -     $        -     $      489.60
UNFI   UNFI - EAST - MONTGOMERY         USA   20190125         32942 $     971.04   $      971.04     20190224   $        -     $        -     $      -     $        -     $      971.04
UNFI   UNFI - EAST - MONTGOMERY         USA   20190125         32944 $     163.20   $      163.20     20190224   $        -     $        -     $      -     $        -     $      163.20
UNFI   UNFI - EAST - IOWA CITY IA       USA   20190125         32949 $   1,040.40   $    1,040.40     20190224   $        -     $        -     $      -     $        -     $    1,040.40
UNFI   UNFI-EAST-HOWELL NJ              USA   20190125         32952 $      69.36   $        69.36    20190224   $        -     $        -     $      -     $        -     $        69.36
UNFI   UNFI-EAST-HOWELL NJ              USA   20190125         32953 $     780.30   $      780.30     20190224   $        -     $        -     $      -     $        -     $      780.30
UNFI
UNFI
UNFI
       UNFI- EAST - DAYVILLE CT
       UNFI- EAST - ATLANTA GA
       UNFI-EAST-SARASOTA FL
                                        USA
                                        USA
                                        USA
                                              20190222
                                              20190315
                                              20190315
                                                               33127 $
                                                               33385 $
                                                               33386 $
                                                                         1,101.60
                                                                           816.00
                                                                           166.06
                                                                                    $
                                                                                    $
                                                                                    $
                                                                                         1,101.60
                                                                                           816.00
                                                                                           166.06
                                                                                                      20190324
                                                                                                      20190414
                                                                                                      20190414
                                                                                                                 $
                                                                                                                 $
                                                                                                                 $
                                                                                                                          -
                                                                                                                          -
                                                                                                                          -
                                                                                                                                $
                                                                                                                                $
                                                                                                                                $
                                                                                                                                         -
                                                                                                                                         -
                                                                                                                                         -
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                            $
                                                                                                                                                            $
                                                                                                                                                            $
                                                                                                                                                                     -
                                                                                                                                                                  816.00
                                                                                                                                                                  166.06
                                                                                                                                                                           $
                                                                                                                                                                           $
                                                                                                                                                                           $
                                                                                                                                                                                1,101.60
                                                                                                                                                                                      -
                                                                                                                                                                                      -
                                                                                                                                                                                             EXHIBIT D
                                                                                                                                                                                             Page 6 of 7
UNFI   UNFI - EAST - IOWA CITY IA       USA   20190315         33387 $     804.58   $      804.58     20190414   $        -     $        -     $      -     $     804.58   $          -
UNFI   UNFI - EAST - MONTGOMERY         USA   20190315         33389 $     254.80   $      254.80     20190414   $        -     $        -     $      -     $     254.80   $          -
UNFI   UNFI - EAST - YORK PA            USA   20190315         33391 $   1,468.80   $    1,468.80     20190414   $        -     $        -     $      -     $   1,468.80   $          -
UNFI   UNFI - EAST - YORK PA            USA   20190322         33451 $     377.20   $      377.20     20190421   $        -     $        -     $      -     $     377.20   $          -

                                                                     Case 19-62049-tmr11                             Doc 5          Filed 07/02/19
UNFI                      UNFI- EAST - DAYVILLE CT        USA    20190322           33454    $      193.60   $       193.60   20190421   $         -     $          -     $          -     $     193.60    $           -
UNFI                      UNFI- EAST - ATLANTA GA         USA    20190322           33456    $      979.20   $       979.20   20190421   $         -     $          -     $          -     $     979.20    $           -
UNFI                      UNFI - EAST - IOWA CITY IA      USA    20190322           33457    $      173.20   $       173.20   20190421   $         -     $          -     $          -     $     173.20    $           -
UNFI                      UNFI - EAST - MONTGOMERY        USA    20190329           33493    $      744.40   $       744.40   20190428   $         -     $          -     $       744.40   $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190412           33671    $       91.60   $        91.60   20190512   $         -     $          -     $        91.60   $        -      $           -
UNFI                      UNFI- EAST- RICHBURG            USA    20190412           33672    $       50.80   $        50.80   20190512   $         -     $          -     $        50.80   $        -      $           -
UNFI                      UNFI - EAST - IOWA CITY IA      USA    20190412           33674    $      173.20   $       173.20   20190512   $         -     $          -     $       173.20   $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190419           33750    $      336.40   $       336.40   20190519   $         -     $          -     $       336.40   $        -      $           -
UNFI                      UNFI- EAST - ATLANTA GA         USA    20190419           33752    $      499.60   $       499.60   20190519   $         -     $          -     $       499.60   $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190419           33753    $      581.20   $       581.20   20190519   $         -     $          -     $       581.20   $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190419           33755    $      173.20   $       173.20   20190519   $         -     $          -     $       173.20   $        -      $           -
UNFI                      UNFI - EAST - MONTGOMERY        USA    20190419           33757    $      478.18   $       478.18   20190519   $         -     $          -     $       478.18   $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190426           33815    $      322.12   $       322.12   20190526   $         -     $       322.12   $          -     $        -      $           -
UNFI                      UNFI- EAST - DAYVILLE CT        USA    20190426           33816    $      322.12   $       322.12   20190526   $         -     $       322.12   $          -     $        -      $           -
UNFI                      UNFI- EAST - ATLANTA GA         USA    20190426           33817    $      816.00   $       816.00   20190526   $         -     $       816.00   $          -     $        -      $           -
UNFI                      UNFI - EAST - YORK PA           USA    20190503           33876    $      374.14   $       374.14   20190602   $         -     $       374.14   $          -     $        -      $           -
UNFI                      UNFI- EAST - ATLANTA GA         USA    20190510           34021    $    1,468.80   $     1,468.80   20190609   $         -     $     1,468.80   $          -     $        -      $           -
UNFI                      UNFI - EAST - MONTGOMERY        USA    20190510           34022    $      322.12   $       322.12   20190609   $         -     $       322.12   $          -     $        -      $           -
UNIVERSAL EATEC           UNIVERSAL STUDIOS GROUP         USA    20190402           33540    $    1,958.40   $     1,958.40   20190402   $         -     $          -     $     1,958.40   $        -      $           -
UNIVERSAL EATEC           UNIVERSAL STUDIOS HOLLYWOOD &USACITY WALK
                                                                 20190403           33554    $      603.44   $       603.44   20190403   $         -     $          -     $       603.44   $        -      $           -
UNIVERSAL EATEC           UNIVERSAL STUDIOS GROUP         USA    20190425           33810    $    1,468.80   $     1,468.80   20190425   $         -     $          -     $     1,468.80   $        -      $           -
UNIVERSAL EATEC           UNIVERSAL STUDIOS GROUP         USA    20190607           34294    $      979.20   $       979.20   20190607   $      979.20   $          -     $          -     $        -      $           -
US ROUTE 66 POPCORN       SUPERVALU                       USA    20171208           27580    $    5,529.60   $     5,529.60   20180107   $         -     $          -     $          -     $        -      $      5,529.60
US ROUTE 66 POPCORN       C&S WHOLESALE GROCERS           USA    20171211           27581    $    1,661.26   $     1,661.26   20180110   $         -     $          -     $          -     $        -      $      1,661.26
US ROUTE 66 POPCORN       APEX LOGISTICS INTERNATIONAL INCUSA
                                                          (SEA) 20171213            27598    $   13,636.00   $    13,636.00   20180112   $         -     $          -     $          -     $        -      $     13,636.00
UTZ QUALITY FOODS INC     UTZ QUALITY FOODS INC           USA    20190114   REBATE           $         -     $     1,059.52   20190315   $         -     $          -     $          -     $        -      $      1,059.52
UTZ QUALITY FOODS INC     UTZ QUALITY FOODS INC           USA    20190114   RBT-WLCH         $         -     $     1,780.63   20190315   $         -     $          -     $          -     $        -      $      1,780.63
UTZ QUALITY FOODS INC     UTZ QUALITY FOODS INC           USA    20190411            33668   $    4,665.60   $     4,665.60   20190610   $         -     $          -     $     4,665.60   $        -      $           -
UTZ QUALITY FOODS INC     UTZ QUALITY FOODS INC           USA    20190509            34019   $   13,996.80   $    13,996.80   20190708   $         -     $    13,996.80   $          -     $        -      $           -
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20180116            27924   $    9,513.60   $     1,449.60   20180215   $         -     $          -     $          -     $        -      $      1,449.60
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20180418            28901   $   14,385.60   $       287.71   20180602   $         -     $          -     $          -     $        -      $        287.71
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20180627            29891   $    6,336.00   $       126.72   20180727   $         -     $          -     $          -     $        -      $        126.72
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20180801            30341   $   23,976.00   $       479.52   20180831   $         -     $          -     $          -     $        -      $        479.52
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20181113   ARM1024-02       $         -     $     1,300.00   20181224   $         -     $          -     $          -     $        -      $      1,300.00
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20181130            32231   $    4,795.20   $        95.90   20190110   $         -     $          -     $          -     $        -      $         95.90
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190103            32733   $   12,419.16   $       248.38   20190213   $         -     $          -     $          -     $        -      $        248.38
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190521            34135   $   31,858.56   $    31,858.56   20190701   $         -     $    31,858.56   $          -     $        -      $           -
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190523   ARM0514-00       $         -     $     1,694.20   20190703   $         -     $     1,694.20   $          -     $        -      $           -
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190607            34295   $   45,567.36   $    45,567.36   20190718   $   45,567.36   $          -     $          -     $        -      $           -
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190613   ARM0529-00       $         -     $     6,020.38   20190724   $    6,020.38   $          -     $          -     $        -      $           -
VICTORY WHOLESALE GROUP   VICTORY WHOLESALE GROUP         USA    20190618            34344   $   37,917.18   $    37,917.18   20190729   $   37,917.18   $          -     $          -     $        -      $           -
VISTAR/VSA CORPORATE      VISTAR NORTHWEST                USA    20190523            34155   $    1,632.00   $     1,632.00   20190707   $         -     $     1,632.00   $          -     $        -      $           -
VISTAR/VSA CORPORATE      VISTAR NORTHWEST                USA    20190606            34278   $    1,632.00   $     1,632.00   20190721   $    1,632.00   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY PHOENIX               USA    20190510            34033   $   26,496.00   $    26,496.00   20190609   $         -     $    26,496.00   $          -     $        -      $           -
WINCO FOODS               WINCO DRY PHOENIX               USA    20190513            34041   $   15,897.60   $    15,897.60   20190612   $         -     $    15,897.60   $          -     $        -      $           -
WINCO FOODS               WINCO DRY MODESTO               USA    20190513            34045   $   15,897.60   $    15,897.60   20190612   $         -     $    15,897.60   $          -     $        -      $           -
WINCO FOODS               WINCO DRY WOODBURN              USA    20190514            34052   $   26,496.00   $    26,496.00   20190613   $         -     $    26,496.00   $          -     $        -      $           -
WINCO FOODS               WINCO DRY WOODBURN              USA    20190515            34068   $   10,598.40   $    10,598.40   20190614   $         -     $    10,598.40   $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190529            34174   $   22,963.20   $    22,963.20   20190628   $   22,963.20   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM01200049       $         -     $         7.19   20190620   $        7.19   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM02200051       $         -     $         5.56   20190620   $        5.56   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM06190051       $         -     $       566.54   20190620   $      566.54   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM07190049       $         -     $       161.55   20190620   $      161.55   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM08190049       $         -     $       304.03   20190620   $      304.03   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM09190055       $         -     $       239.81   20190620   $      239.81   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM10190046       $         -     $       302.98   20190620   $      302.98   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM11190052       $         -     $        30.74   20190620   $       30.74   $          -     $          -     $        -      $           -
WINCO FOODS               WINCO DRY - GENERAL             USA    20190620   GM12190054       $         -     $        32.36   20190620   $       32.36   $          -     $          -     $        -      $           -
ZT DISTRIBUTION           Z. T. DISTRIBUTION              USA    20180911            30843   $    2,522.88   $     2,522.88   20181011   $         -     $          -     $          -     $        -      $      2,522.88
ZT DISTRIBUTION           Z. T. DISTRIBUTION              USA    20181009            31218   $    2,522.88   $     2,522.88   20181108   $         -     $          -     $          -     $        -      $      2,522.88
ZT DISTRIBUTION                                           USA    20181106   INSERTFEE        $         -     $       400.00   20181206   $         -     $          -     $          -     $        -      $        400.00

                                                                                                             $ 1,353,493.13              $ 653,199.89    $   415,000.73   $   124,637.20   $   73,359.88   $      87,295.43
                                                                                                                                                                                                           $   1,353,493.13




                                                                                                                                                                                                                              EXHIBIT D
                                                                                                                                                                                                                              Page 7 of 7
                                                                                             Case 19-62049-tmr11                             Doc 5            Filed 07/02/19
UTILITY SERVICE PROVIDERS

Service                Provider                May            April          March          Feb          Jan            Dec                Average

PRI trunk services     COMCAST 9679            $     363.91   $     363.91   $     364.77   $ 364.77     $     364.77   $     356.54   $       363.11
telephones @ A         COMCAST-7798            $     676.08   $   6,767.08   $     670.59   $ 677.12     $     677.29   $     670.46   $     1,689.77
telephones @ C         COMCAST-7242            $     203.41   $     205.82   $     203.67   $ 204.17     $     204.44   $     205.93   $       204.57
fiber/ethernet         COMCAST-4616            $   2,017.42   $   1,987.06   $   2,024.01   $ 2,023.42   $   1,993.67   $   1,983.73   $     2,004.89
cell phones            VERIZON                 $   1,045.31   $   1,128.77   $   1,107.30   $ 1,129.11   $   1,053.34   $   1,124.40   $     1,098.04
Water/Sewage/Garbage   CITY OF JUNCTION CITY   $   1,156.35   $     992.79   $     769.59   $ 988.75     $     954.91   $   1,090.27   $       992.11
Gas                    NW NATURAL GAS          $     820.80   $   1,468.10   $   1,125.28   $ 959.82     $   1,728.86   $   1,534.53   $     1,272.90
Power                  PACIFIC POWER           $   6,422.98   $   5,530.94   $   4,630.79   $ 6,934.91   $   8,138.74   $   7,557.90   $     6,536.04

                                                                                                                        Total:         $    14,161.43




                                                                                                                                 EXHIBIT E
                                                                                                                                 Page 1 of 1
                                   Case 19-62049-tmr11                Doc 5           Filed 07/02/19
